EXECUTION VERSION


AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT,
AND JOINDER AGREEMENT


This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, AND JOINDER
AGREEMENT (this “Amendment”) dated as of February 27, 2018, is made by and among
FRESH DEL MONTE PRODUCE INC., an exempted company duly incorporated under the
laws of the Cayman Islands (the “Company”), certain Subsidiaries of the Company
signatory hereto (each a “Designated Borrower” and, together with the Company,
the “Borrowers” and, each a “Borrower”), each of the undersigned Guarantors,
MANN PACKING CO., INC. (the “Joining Subsidiary Guarantor”), BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States (“Bank of America”), in its capacity as administrative agent
for the Lenders generally (in such capacity, the “Administrative Agent”), L/C
Issuer and Swing Line Lender, each of the existing Lenders under the Existing
Credit Agreement (defined below) (collectively, the “Existing Lenders”)
signatory hereto, and each of the Persons executing this Amendment as a Lender
that is not an Existing Lender (collectively, the “Joining Lenders”). Except as
expressly provided herein, capitalized terms used but not otherwise defined
herein have the respective meanings ascribed to them in the Credit Agreement, as
defined below after giving effect to this Amendment.


W I T N E S S E T H:


WHEREAS, the Borrowers, Bank of America, as Administrative Agent, Swing Line
Lender and L/C Issuer, and the Existing Lenders have entered into that Amended
and Restated Credit Agreement dated as of April 16, 2015 (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”; references herein to the “Credit Agreement” shall
mean the Existing Credit Agreement after giving effect to this Amendment),
pursuant to which the Lenders have made available to the Borrowers a revolving
credit facility (the “Facility”);


WHEREAS, the Guarantors and the Administrative Agent entered into those Amended
and Restated Guaranty Agreements dated as of April 16, 2015, pursuant to which
the Guarantors agreed to guarantee payment of the Obligations;


WHEREAS, the Borrowers have requested that the Existing Lenders make certain
amendments to the Existing Credit Agreement;


WHEREAS, the Administrative Agent and the Existing Lenders are willing to amend
the Existing Credit Agreement as set forth below on the terms and conditions
contained in this Agreement;


WHEREAS, the Borrowers have requested an increase of the Facility in the
aggregate principle amount of $300,000,000.00 (the “Increase”) pursuant to
Section 2.15 of the Existing Credit Agreement;







--------------------------------------------------------------------------------




WHEREAS, certain of the Existing Lenders and the Joining Lenders have agreed to
provide the requested Increase as set forth below on the terms and conditions
contained in this Amendment;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.Amendments to Existing Credit Agreement. Effective as of the Amendment
Effective Date (as defined below) and subject to the terms and conditions set
forth herein and in reliance upon representations and warranties set forth
herein, the parties hereto agree that the Existing Credit Agreement is amended
as follows:
(a)    General Amendments. The body of the Existing Credit Agreement is hereby
amended to delete the stricken text and to add the double-underlined text as set
forth in the Credit Agreement attached as Annex A; it being understood that
(except as set forth in clause (b) below) the Schedules and Exhibits to the
Existing Credit Agreement shall remain as they were prior to the date hereof and
shall continue as part of the Credit Agreement.
(b)    Amendments to Schedules 1.01C and 2.01. Schedules 1.01C and 2.01 to the
Credit Agreement are hereby amended and restated in their entireties in the form
of Annex B attached hereto (the “Revised Existing Letters of Credit Schedule”
and the “Revised Commitment Schedule”, respectively).
(c)    The letters of credit issued by Bank of America, N.A. for the benefit of
Mann Packing Company Inc. listed on the Revised Existing Letters of Credit
Schedule shall be deemed to be “Existing Letters of Credit” under the Credit
Agreement and the related letter of credit applications shall be deemed to
constitute Loan Documents.
2.Increase.
(a)    Upon the Amendment Effective Date (i) the Increase shall be provided in
an aggregate principal amount equal to $300,000,000.00 and (ii) the Revolving
Credit Commitment (immediately after giving effect to the Increase) of each
Lender shall be the amount set forth opposite such Lender’s name on the Revised
Commitment Schedule.
(b)    Notwithstanding anything to the contrary in the Existing Credit
Agreement, each Lender agrees that the Increase provided by this Amendment shall
be effective upon the Amendment Effective Date immediately prior to the
effectiveness of the amendments set forth in Section 1 above.
(c)    Each of the Lenders party to this Amendment (after giving effect to the
assignments by the Existing Lenders in Section 4 below) agrees that the
allocation of Revolving Commitments set forth on the Revised Commitment Schedule
shall be effectuated solely pursuant to this Amendment, and without any other
assignment and assumption documentation, and that each of the Lenders agrees
that the allocations set forth on such


2





--------------------------------------------------------------------------------




Revised Commitment Schedule shall be effective on the Amendment Effective Date
without further action by any Lender, the Administrative Agent or any Loan
Party.
3.Joinder of Joining Lenders. By its execution of this Amendment, each Joining
Lender hereby confirms and agrees that, on and after the date this Amendment
becomes effective (the “Amendment Effective Date”), such Joining Lender shall be
and become a party to the Credit Agreement as a Lender, shall have all of the
rights and be obligated to perform all of the obligations of a Lender thereunder
with respect to the applicable facility or facilities, all as identified on
Schedule 2.01 attached to Annex B hereto. Each Joining Lender further
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the date hereof, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement in the form attached hereto as Annex A, together with copies of
the most recent financial statements delivered pursuant to Section 6.01 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender or agent, and (v) if it is a Foreign Lender, it has delivered
to the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such Joining Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
4.Reallocation and Assignment. As of the Amendment Effective Date, the parties
hereby agree that the Commitments shall be as set forth in the Revised
Commitment Schedule and the portion of Loans and other Outstanding Amounts
outstanding under the Existing Credit Agreement shall be reallocated in
accordance with such Commitments and the requisite assignments shall be deemed
to be made in such amounts by and between the Lenders and from each Lender to
each other Lender, including any Joining Lender, with the same force and effect
as if such assignments were evidenced by applicable assignment agreements
required pursuant to Section 10.06 of the Existing Credit Agreement.
Notwithstanding anything to the contrary in Section 10.06 of the Existing Credit
Agreement or Section 10.06 of the Credit Agreement, no other documents or
instruments, including any assignment agreements, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an assignment
agreement. On the Amendment Effective Date, the Lenders, including any Joining


3





--------------------------------------------------------------------------------




Lender, shall make full cash settlement with each other either directly or
through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments (as such term is defined in the Existing Credit Agreement) such that
after giving effect to such settlements each Lender’s Applicable Percentage
shall be as set forth on the Revised Commitment Schedule. In connection
therewith, and any prepayment, repayment or reallocation of Loans on the
Amendment Effective Date as provided herein, the Borrowers shall pay any
additional amounts required pursuant to Section 3.05 of the Credit Agreement
(including as if any reallocations constituted prepayments and reborrowings).
5.Joinder of Subsidiary Guarantor.
(a)    The Joining Subsidiary Guarantor hereby irrevocably, absolutely and
unconditionally agrees that by the execution hereof it shall become a party to
the Subsidiary Guaranty Agreement as a Subsidiary Guarantor and be bound by all
the terms, conditions, obligations, liabilities and undertakings of each
Subsidiary Guarantor or to which each Subsidiary Guarantor is subject
thereunder, including without limitation the joint and several, unconditional,
absolute, continuing and irrevocable guarantee to the Administrative Agent for
the benefit of the Guaranteed Parties of the payment and performance in full of
the Guaranteed Liabilities (as defined in the Subsidiary Guaranty Agreement)
whether now existing or hereafter arising, all with the same force and effect as
if the Joining Subsidiary Guarantor were a signatory to the Subsidiary Guaranty
Agreement.
(b)    The Joining Subsidiary Guarantor hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the waivers, representations, warranties, acknowledgements and certifications
applicable to any Subsidiary Guarantor contained in the Subsidiary Guaranty
Agreement.
6.Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments to the Existing Credit Agreement herein provided are subject to
the satisfaction of the following conditions precedent:
(a)    the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
i.    counterparts of this Amendment, duly executed by each Borrower, each
Subsidiary Guarantor, the Administrative Agent, each Lender under the Existing
Credit Agreement that will continue as a Lender under the Credit Agreement after
giving effect to this Amendment, and each Joining Lender;
ii.    a certificate signed by a Responsible Officer of the Company dated the
Amendment Effective Date and certifying (A) that the conditions specified in
Sections 4.02(a) and (b) of the Credit Agreement have been satisfied and (B)
that


4





--------------------------------------------------------------------------------




there has been no event or circumstance since December 30, 2016 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;
iii.    a certificate signed by a Responsible Officer of the Company dated the
Amendment Effective Date and certifying that (i) clause (a) of the “Loan Party
Threshold” definition (as set forth in the Existing Credit Agreement) is met and
(ii) the Opinion Loan Party Threshold is met, together with a calculation as of
the Amendment Effective Date as to such Thresholds and the satisfaction thereof
in form and detail satisfactory to the Administrative Agent;
iv.    a certificate of a Responsible Officer of each Loan Party dated the
Amendment Effective Date and (x) attaching true and correct copies of
resolutions or other action of the governing body of each Loan Party approving
the Credit Agreement, after giving effect to the Increase, (y) certifying as to
title, identity and specimen signature of each officer thereof authorized to act
as a Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party, and (z) either confirming that
there have been no changes to the Organization Documents of each Loan Party
since the Closing Date or attaching a true and correct copy of any amended,
restated or otherwise modified Organization Document of any applicable Loan
Party, as the case may be; and
(b)    an upfront fee shall have been received for the account of each Lender,
including any Joining Lender, party hereto, paid to the Administrative Agent for
the account of such Lender, in accordance with that certain Amendment Engagement
Letter dated as of January 22, 2018 (the “Engagement Letter”) among Bank of
America, Merrill Lynch, Pierce, Fenner, & Smith Incorporated and the Company;
(c)    all other fees and expenses payable to the Administrative Agent (unless
waived by the Administrative Agent), and the Lenders (including all fees owing
pursuant to the Engagement Letter and the reasonable fees and expenses of
counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses); and
(d)    receipt of the items required by Section 6.12(a) of the Credit Agreement
with respect to the Joining Subsidiary Guarantor.
7.Consent and Confirmation of the Guarantors. Each of the Guarantors hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which such Guarantor
is a party and the Guaranty (including without limitation the continuation of
each such Guarantor’s payment and performance obligations thereunder upon and
after the effectiveness of this Amendment and the amendments contemplated
hereby) and the enforceability of such Loan Documents and the Guaranty against


5





--------------------------------------------------------------------------------




such Guarantor in accordance with their respective terms and the inclusion of
all principal, interest and fees in respect of the Obligations under the Credit
Agreement.
8.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:
a.The representations and warranties contained in Article V of the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date;
b.The Persons appearing as Subsidiary Guarantors on the signature pages to this
Amendment constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who were otherwise required to become
Subsidiary Guarantors after the Closing Date of the Existing Credit Agreement,
and each of such Persons has become and remains a party to the Subsidiary
Guaranty Agreement as a Subsidiary Guarantor;
c.This Amendment has been duly authorized, executed and delivered by the
Borrowers and the Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
d.No Default or Event of Default has occurred and is continuing.
(a)    Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.


6





--------------------------------------------------------------------------------




9.Full Force and Effect of Amendment. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
10.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.
11.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
12.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
13.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
14.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, the Administrative Agent, the Guarantors, the Lenders
(including the Joining Lenders) and their respective successors and assignees to
the extent such assignees are permitted assignees as provided in Section 10.06
of the Credit Agreement.
[Signature pages follow.]







7





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


BORROWERS:


FRESH DEL MONTE PRODUCE INC.
DEL MONTE FRESH PRODUCE N.A., INC.
DEL MONTE FUND B.V.
DEL MONTE INTERNATIONAL GMBH
DEL MONTE LUXEMBOURG SARL
NETWORK SHIPPING LTD.
By:     /s/ Zoltan Pinter                
Name: Zoltan Pinter, Attorney            






Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------









JOINING SUBSIDIARY GUARANTOR:
MANN PACKING CO., INC.
By: /s/ Zoltan Pinter    
Name:     Zoltan Pinter, Attorney            






Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







GUARANTORS:


FRESH DEL MONTE PRODUCE INC.
DEL MONTE FRESH PRODUCE N.A., INC.
DEL MONTE FUND B.V.
DEL MONTE INTERNATIONAL GMBH
DEL MONTE LUXEMBOURG SARL
NETWORK SHIPPING LTD.
DEL MONTE FRESH PRODUCE COMPANY
DEL MONTE (PINABANA) CORP.
CORPORACION DE DESARROLLO AGRICOLA DEL MONTE S.A.
COMPANIA DE DESARROLLO BANANERO DE GUATEMALA S.A.
DEL MONTE (GERMANY) GMBH
WAFER LIMITED
FRESH DEL MONTE JAPAN COMPANY LTD.
DEL MONTE HELLAS S.A.
DEL MONTE KENYA LIMITED
DEL MONTE FRESH PRODUCE (SOUTHWEST) INC.
DEL MONTE FRESH PRODUCE (WEST COAST), INC.
DEL MONTE FRESH PRODUCE (TEXAS), INC.
DEL MONTE FRESH PRODUCE (CHILE) S.A.
DEL MONTE FOODS (U.A.E.) FZE
DEL MONTE FRESH PRODUCE BRASIL LTD.
PRODUCTOS AGRICOLAS DE ORIENTE, S.A.
NATIONAL POULTRY PLC
DEL MONTE FRESH PRODUCTION, INC.
DEL MONTE FRESH PRODUCE (CANADA) CORP.
DEL MONTE FRESH PRODUCE INTERNATIONAL INC.
DEL MONTE (UK) LTD.
DEL MONTE EUROPE LIMITED
DEL MONTE FOODS INTERNATIONAL LIMITED
By: /s/ Zoltan Pinter    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





Name:     Zoltan Pinter, Attorney            


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent
By:     /s/ Liliana Claar                
Name: Liliana Claar                    
Title: Vice President                


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:     /s/ Julia H. Rocawich                
Name:     Julia H. Rocawich                
Title:     Sr. Vice President                


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender


By:     /s/ Adam J. Kultgen                
Name:     Adam J. Kultgen                
Title:     Vice President                    




Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







TD BANK, N.A., as Co-Documentation Agent and a Lender


By:     /s/ Elizabeth Sullivan                
Name:     Elizabeth Sullivan                
Title:     Senior Vice President                






Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and a Lender


By:     /s/ Gregory Roll                
Name:     Gregory Roll                    
Title:     Senior Vice President                




Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch), as
Co-Documentation Agent and a Lender


By:     /s/ Michael LaHeie                
Name:     Michael LaHeie                
Title:     Execuitive Director                




By:     /s/ David Vernon                
Name: David Vernon                    
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







FCS COMMERCIAL FINANCE GROUP, for AGCOUNTRY FARM CREDIT SERVICES, PCA (successor
by merger to United FCS, PCA, d/b/a FCS Commercial Finance Group), as a Lender


By:     /s/ Lisa Caswell                
Name: Lisa Caswell                    
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





AGFIRST FARM CREDIT BANK, as a Lender


By:     /s/ Matthew Jeffords                
Name: Matthew Jeffords                
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





COBANK, ACB, as a Lender


By:     /s/ Natalya Rivkin                
Name: Natalya Rivkin                
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender


By:     /s/ Curt A. Brown                
Name: Curt A. Brown                
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





GREENSTONE FARM CREDIT SERVICES, ACA/FLCA, as a Lender


By:     /s/ Bonnie Coponen                
Name: Bonnie Coponen                
Title:     AVP of Capital Markets            


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender


By:     /s/ James Ford                    
Name: James Ford                    
Title:     Managine Director                


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender


By:     /s/ John A. Horst                
Name: John A. Horst                    
Title:     Executive Director                


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





REGIONS BANK, as Co-Documentation Agent and a Lender


By:     /s/ Cheryll Shelhart                
Name: Cheryll Shelhart                
Title:     Vice President                    


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------





COMPEER FINANCIAL FLCA (f/k/a 1st Farm Credit Services, FLCA), as a Voting
Participant


By:     /s/ Corey J. Waldinger                
Name: Corey J. Waldinger                
Title:     Director, Capital Markets            


Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------







FARM CREDIT BANK OF TEXAS, as a Voting Participant


By:     /s/ Alan Robinson                
Name: Alan Robinson                
Title:     Vice President                    






Fresh Del Monte Produce Inc.
Amendment No. 1 to Amended and Restated Credit Agreement
Signature Page



--------------------------------------------------------------------------------






ANNEX A
TO    
AMENDMENT NO. 1 OF CREDIT AGREEMENT




Credit Agreement


See attached.















--------------------------------------------------------------------------------










ANNEX B
TO
AMENDMENT NO. 1 OF CREDIT AGREEMENT




Schedule 1.01C to the Credit Agreement


See attached.




Schedule 2.01 to Credit Agreement


See attached.









--------------------------------------------------------------------------------









ANNEX A

--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 16, 2015
(as amended by Amendment No. 1 to Credit Agreement
dated as of February 27, 2018)


among    
FRESH DEL MONTE PRODUCE INC.,
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
THE OTHER LENDERS PARTY HERETO,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Book Manager,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
TD BANK, N.A.,
COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “COOPERATIEVE RABOBANK
NEDERLAND”U.A., NEW YORK BRANCH
and
REGIONS BANK,
as Co-Documentation Agents



--------------------------------------------------------------------------------







        
97860990

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section        Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    3534

1.03
Accounting Terms    3534

1.04
Rounding    3635

1.05
Exchange Rates; Currency Equivalents    3635

1.06
Additional Alternative Currencies    3736

1.07
Change of Currency    3837

1.08
Times of Day    3837

1.09
Letter of Credit Amounts    3837

1.10
Pro Forma Treatment with Respect to Acquisitions and Dispositions    3837

1.11
Amendment and Restatement    3938

ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS
2.01
Committed Loans    4039

2.02
Borrowings, Conversions and Continuations of Committed Loans    4039

2.03
Letters of Credit    4341

2.04
Swing Line Loans    5351



i    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


2.05
Prepayments    5554

2.06
Termination or Reduction of Commitments    5755

2.07
Repayment of Loans    5756

2.08
Interest    5856

2.09
Fees    5957

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    5958

2.11
Evidence of Debt    6058

2.12
Payments Generally; Administrative Agent’s Clawback    6059

2.13
Sharing of Payments by Lenders    6261

2.14
Designated Borrowers; Joint and Several Obligations    6361

2.15
Increase in Commitments     65[Reserved]63

2.16
Cash Collateral    6663

2.17
Defaulting Lenders    6764

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01
Taxes    6966

3.02
Illegality    7673



ii    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


3.03
Inability to Determine Rates    7774

3.04
Increased Costs; Reserves on Eurocurrency Rate Loans    7876

3.05
Compensation for Losses    8078

3.06
Mitigation Obligations; Replacement of Lenders    8178

3.07
Survival    8179

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01
Conditions of Initial Credit Extension    8179

4.02
Conditions to all Credit Extensions    8381

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
5.01
Existence, Qualification and Power    8482

5.02
Authorization; No Contravention    8582

5.03
Governmental Authorization; Other Consents    8583

5.04
Binding Effect    8583

5.05
Financial Statements; No Material Adverse Effect    8583

5.06
Litigation    8683

5.07
No Default    8684

5.08
Ownership of Property; Liens    8684



iii    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


5.09
Environmental Compliance    8684

5.10
Insurance    8684

5.11
Taxes    8784

5.12
ERISA/Employee Benefit Plan Compliance    8784

5.13
Subsidiaries; Equity Interests; Loan Parties    8886

5.14
Margin Regulations; Investment Company Act    8986

5.15
Disclosure    8986

5.16
Compliance with Laws    8987

5.17
Intellectual Property; Licenses, Etc    8987

5.18
OFAC    9087

5.19
Solvency    9087

5.20
Casualty, Etc    9087

5.21
Material Contracts    9088

5.22
Collateral Documents    90[RESERVED] 88

5.23
Representations as to Foreign Obligors    9188

5.24
Sanctions Concerns and Anti-Corruption Laws    9189



iv    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


5.25
EEA Financial Institutions    89

5.26
Borrower ERISA Status    89

ARTICLE VI.
AFFIRMATIVE COVENANTS
6.01
Financial Statements    9290

6.02
Certificates; Other Information    9391

6.03
Notices    9592

6.04
Payment of Obligations    9693

6.05
Preservation of Existence, Etc    9693

6.06
Maintenance of Properties    9694

6.07
Maintenance of Insurance    9694

6.08
Compliance with Laws    9794

6.09
Books and Records    9794

6.10
Inspection Rights    9794

6.11
Use of Proceeds    9795

6.12
Covenant to Guarantee Obligations and Give Security    97 95

6.13
Compliance with Environmental Laws    10195



v    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


6.14
Preparation of Environmental Reports    10196

6.15
Further Assurances    10196

6.16
Compliance with Terms of Leaseholds    10296

6.17
Material Contracts    10296

6.18
Approvals and Authorizations    10297

6.19
Maintenance of Assets with Opinion Loan Parties    10297

6.20
Trademark Licenses    10297

6.21
Anti-Corruption Laws    10297

ARTICLE VII.
NEGATIVE COVENANTS
7.01
Liens    10397

7.02
Investments    10499

7.03
Indebtedness    106101

7.04
Fundamental Changes    109103

7.05
Dispositions    110104

7.06
Restricted Payments    111105

7.07
Change in Nature of Business    112106



vi    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


7.08
Transactions with Affiliates    112106

7.09
Burdensome Agreements    112106

7.10
Use of Proceeds    112107

7.11
Financial Covenants    113107

7.12
Sanctions    113107

7.13
Amendments of Organization Documents    113107

7.14
Accounting Changes    113107

7.15
Prepayments, Etc. of Indebtedness    113108

7.16
Amendment, Etc. of Certain Indebtedness    114108

7.17
Holding Company    114108

7.18
Anti-Corruption Laws    114108

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01
Events of Default    114108

8.02
Remedies Upon Event of Default    116111

8.03
Application of Funds    117111

ARTICLE IX.
ADMINISTRATIVE AGENT
9.01
Appointment and Authority    118112



vii    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


9.02
Rights as a Lender    119113

9.03
Exculpatory Provisions    119113

9.04
Reliance by Administrative Agent    120114

9.05
Delegation of Duties    121115

9.06
Resignation or Removal of Administrative Agent    121115

9.07
Non-Reliance on Administrative Agent and Other Lenders    122116

9.08
No Other Duties, Etc    123117

9.09
Administrative Agent May File Proofs of Claim; Credit Bidding    123117

9.10
Collateral and Guaranty Matters    124117

9.11
Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements    125118

ARTICLE X.
MISCELLANEOUS
10.01
Amendments, Etc    125118

10.02
Notices; Effectiveness; Electronic Communication    127120

10.03
No Waiver; Cumulative Remedies; Enforcement    129122

10.04
Expenses; Indemnity; Damage Waiver    130123

10.05
Payments Set Aside    132125



viii    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


10.06
Successors and Assigns    132125

10.07
Treatment of Certain Information; Confidentiality    137130

10.08
Right of Setoff    139131

10.09
Interest Rate Limitation    139132

10.10
Counterparts; Integration; Effectiveness    139132

10.11
Survival of Representations and Warranties    140132

10.12
Severability    140133

10.13
Replacement of Lenders    140133

10.14
Governing Law; Jurisdiction; Etc    141134

10.15
Waiver of Jury Trial    142135

10.16
No Advisory or Fiduciary Responsibility    142135

10.17
Electronic Execution of Assignments and Certain Other Documents    143136

10.18
USA PATRIOT Act Notice    143136

10.19
Judgment Currency    144136

10.20
Keepwell    144137

10.21
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    137



ix    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section        Page


10.22
Lender ERISA Status    138

SIGNATURES    S-1






x    

--------------------------------------------------------------------------------






SCHEDULES
1.01A
Mandatory Cost Formulae

1.01B
Trademark Licenses

1.01C
Existing Letters of Credit

2.01
Commitments and Applicable Percentages

5.13
Subsidiaries; Other Equity Investments; Loan Parties

5.21
Material Contracts

7.01
Existing Liens

7.02
Existing Investments

7.03
Existing Indebtedness

10.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS
Form of

A
Committed Loan Notice

B
Swing Line Loan Notice

C
Note

D
Compliance Certificate

E
Assignment and Assumption

F
Subsidiary Guaranty

G
Pledge Agreement[Reserved]

H
Security Agreement[Reserved]

I
Designated Borrower Request and Assumption Agreement

J
Designated Borrower Notice

K-1 – 4
U.S. Tax Compliance Certificates

L
Letters of Credit Report







xi    

--------------------------------------------------------------------------------




ANNEX A




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 16, 2015, among FRESH DEL MONTE PRODUCE INC., an exempted company duly
incorporated under the laws of the Cayman Islands (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and amends and restates
that certain Credit Agreement dated as of October 23, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Agreement”).
The Borrowers, the lenders party thereto (the “Existing Lenders”) and Bank of
America, N.A., as administrative agent, are parties to the Existing Agreement,
pursuant to which the Existing Lenders originally agreed to provide the
Borrowers with a revolving credit facility, including a swing line subfacility,
alternative currency subfacility and a letter of credit subfacility.
The Borrowers have requested that the Existing Agreement be amended and restated
in order to, among other things, extend the maturity date of the revolving
credit facility, increase the potential maximum amount of the revolving credit
facility from the amount in effect as of the date hereof and make certain other
amendments to the Existing Agreement (the “Restatement”), and the Lenders and
the Administrative Agent are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a controlling equity interest or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.





--------------------------------------------------------------------------------





“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowing Agent and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency L/C Sublimit” means an amount equal to $100,000,000, as
such amount may be reduced from time to time in accordance with this Agreement.
The Alternative Currency L/C Sublimit is part of, and not in addition to, the
Aggregate Commitments.
“Alternative Currency Loan Sublimit” means an amount equal $200,000,000, as such
amount may be reduced from time to time in accordance with this Agreement. The
Alternative Currency Loan Sublimit is part of, and not in addition to, the
Aggregate Commitments.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


2 2

--------------------------------------------------------------------------------





“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing Level
Consolidated  
Leverage Ratio
Commitment 
Fee
Eurocurrency  
Rate +
Standby Letters of  
Credit
Base  
Rate +
1
< 1.0:1.0
0.150%
1.000%
1.000%
0.000%
2
> 1.0:1.0 but < 2.5:1.0
0.175%
1.250%
1.250%
0.250%
3
> 2.5:1.0
0.200%
1.500%
1.500%
0.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
until the first Business Day immediately following the date the first Compliance
Certificate is delivered pursuant to Section 6.02(b) after the Closing Date
shall be determined based upon Pricing Level 2, subject to the proviso in the
immediately preceding sentence.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.


3 3

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 26, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means, for any day, (a) in all cases other than those set forth in
clause (b), a fluctuating rate per annum equal to the highest of (i) the Federal
Funds Rate plus 1/2 of 1%, (ii) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate,” and
(iii) the Eurocurrency Rate plus 1.00% and (b) in the case of any Swing Line
Loan or any Base Rate Committed Loan made to refinance a Swing Line Loan
pursuant to Section 2.04(c)(i) (but subject to the proviso at the end of Section
2.08(a)), a positive fluctuating rate per annum equal to the highest of the
rates set forth in the foregoing clauses (i) through (iii) minus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such


4 4

--------------------------------------------------------------------------------





announced rate. Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:
(a)    where it relates to a Treaty Lender that is a Lender on the Closing Date,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in its Administrative Questionnaire, and
(A)    in the case of a Borrower, is filed with HM Revenue and Customs within 30
days of the date of this Agreement; or
(B)    where the Borrower is an Applicant Borrower, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes an Applicant
Borrower; or
(b)    where it relates to a Person that becomes a Lender after the Closing Date
and that is a Treaty Lender, contains the scheme reference number and
jurisdiction of tax residence in respect of that Lender, and
(A)    where the Borrower is a Borrower as at the relevant transfer date, is
filed with HM Revenue & Customs within 30 days of that transfer date; or
(B)    where the Borrower is not a Borrower as at the relevant transfer date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes an Applicant Borrower.
“Borrower Materials” has the meaning specified in Section 6.02.


5 5

--------------------------------------------------------------------------------





“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Agent” means Del Monte Fresh Produce Company, in its capacity as
borrowing agent hereunder, or any successor borrowing agent hereunder; provided
that (a) any borrowing agent hereunder shall be a Loan Party that is a Domestic
Subsidiary and (b) Del Monte Fresh Produce Company shall continue to serve as
borrowing agent hereunder until such time as a successor assumes the
responsibilities of, and is appointed by the Company and the Designated
Borrowers as, borrowing agent hereunder pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable)


6 6

--------------------------------------------------------------------------------





and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the L/C Issuer or Swing Line Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” or “Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalent” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens (other than Liens permitted
under Section 7.01): (a) readily marketable direct obligations of the United
States or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States, (b) readily
marketable direct obligations denominated in Dollars of any other sovereign
government or any agency or instrumentality thereof which are unconditionally
guaranteed by the full faith and credit of such government and which have a
rating equivalent to at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P, (c) insured certificates
of deposit of or time deposits with (i) any commercial bank that issues (or the
parent of which issues) commercial paper rated as described in clause (d) below,
is organized under the laws of the United States or any State thereof or is a
foreign bank or branch or agency thereof acceptable to the Administrative Agent
and, in any case, has combined capital and surplus of at least an amount equal
to $1,000,000,000 or (ii) any Lender or any branch or agency of a Lender, (d)
commercial paper issued by any corporation organized under the laws of any State
of the United States or any commercial bank organized under the laws of the
United States or any State thereof or any foreign bank, each of which shall have
a consolidated net worth of at least an amount equal to $250,000,000 and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the
then equivalent grade) by S&P or (e) a mutual fund invested solely in assets
that constitute “Cash Equivalents” of the types described in clauses (a) through
(d) of this definition; provided, however, that the maturities of all
obligations of the type described in clause (b) or (c) shall not exceed one year
from the date of acquisition thereof.
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with the Company or any Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with the Company or any
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement.


7 7

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives issued under any
Governmental Authority in connection with a Lender’s submission or re-submission
of a capital plan under 12 Code of Federal Regulations 225.8 or a Governmental
Authority’s assessment thereof, and (z) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 45% of the equity securities of the Company entitled to
vote for members of the board of directors or other equivalent governing body of
the Company (the “Board”) on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); provided that this clause (a) shall not apply to any member
of the Existing Shareholder Group; or
(b)    “change of control” (or similar defined term) under or as defined in any
document governing Indebtedness incurred pursuant to Section 7.03(i) occurs.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Guaranteed Parties, including all of the
“Collateral” referred to therein; provided that, without limiting the scope of
the Collateral actually provided pursuant to the Collateral Documents, it is


8 8

--------------------------------------------------------------------------------





anticipated that, following the delivery of the documentation required by
Section 6.12, during any Collateral Period, there shall be a Lien in favor of
the Administrative Agent for the benefit of the Guaranteed Parties on at least
80% of the Consolidated Total Assets.
“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Vessel Mortgages, mortgages, collateral assignments, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Guaranteed Parties, each of which shall be in form and substance satisfactory to
the Administrative Agent.
“Collateral Trigger Date” means the first quarter-end date occurring after the
Closing Date or occurring after the most recent Collateral Release Date, as the
case may be, on which the Consolidated Leverage Ratio at any time during the
Measurement Period ending on such date equaled or exceeded 3.25 to 1.00.
“Collateral Period” means any period from and including a Collateral Trigger
Date to the next occurring Collateral Release Date, if any, or, if no Collateral
Release Date occurs, the Facility Termination Date.
“Collateral Release Date” means the first quarter-end date occurring after the
most recent Collateral Trigger Date on which (a) the Consolidated Leverage Ratio
at all times during both the Measurement Period ending on such date and the
Measurement Period ending most recently prior to such date was less than 3.25 to
1.00 and (b) no Default exists.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent) including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


9 9

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Amended and Restated Company Guaranty dated as of
the date hereof made by the Company in favor of the Administrative Agent for the
benefit of the Guaranteed Parties.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Net Interest Charges for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (v) non-cash compensation expense and (v) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements, ship mortgages or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby letters of credit (excluding standby letters
of credit issued for workers’ compensation liabilities or liabilities under
similar legislation or to secure public or statutory obligations), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the Company
or such


10 10

--------------------------------------------------------------------------------





Subsidiary. For the avoidance of doubt, Consolidated Funded Indebtedness shall
not include net obligations of any Person under any Swap Contract.
“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of the Company and its Subsidiaries for such period in respect of
interest payments by third parties to the Company and its Subsidiaries.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
subject to Section 1.10, the ratio of (a) Consolidated EBITDA for the most
recently completed Measurement Period (including the Measurement Period
completed on such date of determination) to (b) Consolidated Net Interest
Charges for such period; provided that for purposes of Section 7.02(j), (k) and
(l) and Section 7.03(i), the Consolidated Interest Coverage Ratio shall be
calculated using Consolidated EBITDA for the most recently completed Measurement
Period for which financial statements are available.
“Consolidated Leverage Ratio” means, as of any date of determination, subject to
Section 1.10, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the most recently completed Measurement Period
(including the Measurement Period completed on such date of determination);
provided that for purposes of Section 7.02(j), (k) and (l), Section 7.03(i) and
Section 7.06(d) and (e), the Consolidated Leverage Ratio shall be calculated
using Consolidated EBITDA for the most recently completed Measurement Period for
which financial statements are available.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Net Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP
minus Consolidated Interest Income for such period.
“Consolidated Tangible Assets” means, as of any date of determination,
Consolidated Total Assets as of such date minus the Intangible Assets on the
consolidated balance sheet of the Company and its Subsidiaries most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b).
“Consolidated Total Assets” means, as of any date of determination, the amount
which in accordance with GAAP is set forth under the caption “Total Assets” (or
any like caption) on the


11 11

--------------------------------------------------------------------------------





consolidated balance sheet of the Company and its Subsidiaries most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowing Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowing Agent, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition


12 12

--------------------------------------------------------------------------------





precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrowing Agent, to confirm in
writing to the Administrative Agent and the Borrowing Agent that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowing
Agent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowing Agent, the
L/C Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Del Monte Europe” means Del Monte Europe Ltd., a limited company organized
under the laws of the United Kingdom.


“Del Monte Fresh Produce Company” means Del Monte Fresh Produce Company, a
Delaware corporation.


“Del Monte International” means Del Monte International, Inc., a company
organized under the laws of Panama.


“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.


13 13

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Action” means any action, suit, demand, claim, notice of
non-compliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement arising under any
Environmental Law or any Environmental Permit or arising


14 14

--------------------------------------------------------------------------------





from alleged injury or threat to health, safety or the ambient air, surface
water, drinking water, groundwater, land surface, subsurface strata, river
sediment, plant or animal life, and other natural resources that is commenced by
any Governmental Authority for enforcement, cleanup, removal, response, remedial
or other actions or damages or by any third party for damages.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.1974, as
amended, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section


15 15

--------------------------------------------------------------------------------





4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate or (i) a failure
by the Company or any ERISA Affiliate to meet all applicable requirements under
the Pension Funding Rules in respect of a Pension Plan, whether or not waived,
or the failure by the Company or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


16 16

--------------------------------------------------------------------------------





“Eurocurrency Rate” means,
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan,
(i)    in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate designated by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(ii)     in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
currency at the time such currency is approved by the Administrative Agent and
the Lenders pursuant to Section 1.06(a) or, if such rate is unavailable on any
date of determination for any reason, a comparable or successor rate designated
by the Administrative Agent; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate at or about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;
provided that: (i) to the extent a comparable or successor rate is designated by
the Administrative Agent in connection with any rate set forth in this
definition, the designated rate shall be applied to in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such designated rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. The
Administrative Agent does not warrant nor accept responsibility for, nor shall
it have any liability with respect to, the administration, submission or any
other matter related to LIBOR or any comparable or successor rate referenced in
this definition above.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.


17 17

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.20, Section 28 of the Subsidiary Guaranty Agreement and any
other “keepwell, support or other agreement” for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Loan Party, or a grant by such Loan
Party of a Lien, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a Foreign Obligor to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e)(i).
“Existing Letters of Credit” means those letters of credit described on Schedule
1.01C, until such time as the Company delivers to the Administrative Agent, (i)
a notice that such letters of credit shall no longer be deemed to be issued
under this Agreement and shall not constitute L/C Credit Extensions hereunder
and (ii) confirmation satisfactory to the Administrative Agent from Cooperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabo Bank”), that there exist no unreimbursed drawings under such letters of
credit and that Rabo Bank has made satisfactory arrangements with the Company
(or any Subsidiary thereof) for such letters of credit to be deemed to be issued
under documentation other than this Agreement, after which delivery Schedule
1.01C shall be deemed to read “None”.


18 18

--------------------------------------------------------------------------------







“Existing Shareholder Group” means any of (a) Sumaya Abu-Ghazaleh, the estate of
Sumaya Abu-Ghazaleh, any spouse or lineal descendant of Sumaya Abu-Ghazaleh, any
spouse of any such lineal descendant or any Family Trust established by any of
the foregoing persons (the “Abu-Ghazaleh Family”) and (b) any corporation,
partnership or other entity of which at least 80% of the equity interests
therein are owned by one or more members of the Abu-Ghazaleh Family.


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).


“Family Trust” means, in respect of any individual, any trust for the exclusive
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual has the exclusive right to control such trust.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated March 11, 2015 among the Company,
Bank of America and the Arranger, as amended from time to time.
“Financial Covenants” means the financial covenants contained in Section 7.11.


19 19

--------------------------------------------------------------------------------





“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is a resident or organized under the laws of a
jurisdiction other than that in which such Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Plan” has the meaning specified in Section 5.12(d).
“Foreign Obligor” means (a) the Company and (b) any other Loan Party that is a
Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fresh International” means Del Monte Fresh Produce International Inc., a
Liberian corporation.
“Fresh N.A.” means Del Monte Fresh Produce N.A., Inc., a Florida corporation.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,


20 20

--------------------------------------------------------------------------------





instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Company or any Subsidiary and any Cash
Management Bank.
“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Company or any Subsidiary and any Hedge
Bank.
“Guaranteed Obligations” means (a) all Obligations, (b) all obligations of the
Company or any Subsidiary arising under Guaranteed Hedge Agreements and
Guaranteed Cash Management Agreements and (c) all costs and expenses incurred in
connection with enforcement and collection of the foregoing against the Company
or any Subsidiary, including the fees, charges and disbursements of counsel, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Company or any Subsidiary or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the “Guaranteed Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.


21 21

--------------------------------------------------------------------------------





“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Guaranteed Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents (if any).9.05.
“Guaranties” means the Company Guaranty and the Subsidiary Guaranties.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under


22 22

--------------------------------------------------------------------------------





conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrowing Agent in its Committed
Loan Notice, or such other period that is one month or less requested by


23 23

--------------------------------------------------------------------------------





the Borrowing Agent (provided that the Borrowing Agent shall not make more than
four such requests in any fiscal year) and consented to by all the Lenders;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable


24 24

--------------------------------------------------------------------------------





administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as an issuer of Letters of Credit hereunder
or any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder, (b) Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch in its capacity as an issuer of the
Existing Letters of Credit and other Letters of Credit hereunder or any
successor to Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch in its capacity as an issuer of Existing Letters of
Credit hereunder and (cand (b) any other Lender selected by the Company and
approved by the Administrative Agent that consents to its appointment by the
Company as an issuer of Letters of Credit hereunder, in its capacity as an
issuer of Letters of Credit hereunder, or any successor to such Lender in its
capacity as an issuer of Letters of Credit hereunder; provided that at no time
shall there be more than three L/C Issuers. For the avoidance of doubt, each L/C
Issuer’s obligation hereunder shall be several and not joint with any other L/C
Issuer.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
(or, additionally in the case of a Designated Borrower that is a Foreign
Subsidiary, a branch or an Affiliate of such Lender) described as such in such
Lender’s Administrative Questionnaire, or such other


25 25

--------------------------------------------------------------------------------





office or offices as a Lender may from time to time notify the Borrowing Agent
and the Administrative Agent; provided that the taking of any such actions by a
branch or an Affiliate of such Lender shall not relieve any Lender of its
obligations under this Agreement.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide for payment in cash only and not
pursuant to time drafts. Letters of Credit may be issued in Dollars or in an
Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen; in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning provided in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowing Agent).


26 26

--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Collateral Document, each Issuer Document,
any agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter and the Guaranties.
“Loan Parties” means, collectively, the Company and each Subsidiary Guarantor.
“Loan Party Threshold” means, as of any date of determination, (a) the
requirement that at least 70% of the Consolidated Total Assets as of the last
day of the most recently ended Measurement Period are owned directly by Loan
Parties (assuming, when such calculation is made in connection with the creation
or acquisition of any Subsidiary or any Investment or Disposition, that such
Subsidiary become a Subsidiary, or that such Investment or Disposition was made,
as of such date) and (b) during any Collateral Period, the additional
requirement that at least 70% of the Consolidated Total Assets as of such date
constitutes Collateral (it being understood that for purposes of satisfying the
Loan Party Threshold, both the Person owning the relevant assets and the Person
directly owning the Equity Interests in such Person shall be required to be a
Loan Party); it being understood that for purposes of satisfying the Loan Party
Threshold at any time the Loan Parties shall not be permitted to include in the
sum of the Consolidated Total Assets owned by the Loan Parties any intercompany
items that would be cancelled out on a consolidated balance sheet of the Company
and its Subsidiaries (e.g. a promissory note evidencing a loan made to another
member of the consolidated group).
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01A.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
or the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality,


27 27

--------------------------------------------------------------------------------





validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.


28 28

--------------------------------------------------------------------------------





“Material Contract” means (a) any contract or other agreement, written, of the
Company or any of its Subsidiaries involving monetary liability of or to any
such Person in an amount in excess of an amount equal to $25,000,000 per annum,
and (b) the Trademark Licenses.
“Maturity Date” means April 15, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means a period of four consecutive fiscal quarters of the
Company.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 101% of the Outstanding Amount of all L/C Obligations and (c) with respect to
Cash Collateral provided pursuant to Section 2.16(a)(iv), an amount equal to
101% of the amount by which the Outstanding Amount of all L/C Obligations with
respect to Letters of Credit denominated in Alternative Currencies exceeds the
Alternative Currency L/C Sublimit.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Negotiation Fee” has the meaning specified in Section 2.03(h).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary that is not a Subsidiary
Guarantor.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


29 29

--------------------------------------------------------------------------------





“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Opinion Loan Party” means a Loan Party as to which the Administrative Agent has
received opinions of counsel and/or local counsel as required by the
Administrative Agent in its reasonable discretion, addressed to the
Administrative Agent and each Lender (or, in the case of certain opinions of
local counsel to Foreign Subsidiaries delivered on the Closing Date, addressed
to the Administrative Agent), as to the matters concerning such Loan Party and
the Loan Documents to which it is a party as the Administrative Agent may
reasonably request, which such opinions shall be in form and substance,
including as to exceptions and qualifications, reasonably acceptable to the
Administrative Agent.
“Opinion Loan Party Threshold” has the meaning specified in Section 6.19.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


30 30

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


31 31

--------------------------------------------------------------------------------





“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
made pursuant to Section 7.02(l).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means any pledge agreement now or hereafter in effect
executed by one or more Loan Parties in favor of the Administrative Agent for
the benefit of the Guaranteed Parties, pursuant to which such Loan Parties shall
grant a security interest in all of the Equity Interests of its Subsidiaries
(subject to certain limitations in the case of certain Foreign Subsidiaries) as
collateral security for the Guaranteed Obligations, each of which shall be
substantially in the form of Exhibit G (with, in the case of any pledge
agreement provided by the Company or any Foreign Subsidiary, such modifications
relating to any applicable foreign law or custom as shall be reasonably approved
by the Administrative Agent).
“Pro Forma Compliance” means, with respect to any Specified Transaction, that
such Specified Transaction does not cause, create or result in a Default after
giving Pro Forma Effect, based upon the results of operations for the most
recent Measurement Period for which financial statements are available to (a)
such Specified Transaction and (b) all other Specified Transactions which are
contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.
“Pro Forma Effect” means, for any Specified Transaction, whether actual or
proposed, for purposes of determining compliance with the Financial Covenants,
each such Specified Transaction or proposed Specified Transaction shall be
deemed to have occurred on and as of the first day of the relevant fiscal
period, and the following pro forma adjustments shall be made:


(a)    in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Company and its Subsidiaries for the relevant fiscal period;




32 32

--------------------------------------------------------------------------------





(b)    in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Company and its Subsidiaries for the relevant fiscal period;


(c)    interest accrued during the relevant fiscal period on, and the principal
of, any Indebtedness repaid or to be repaid or refinanced in such transaction
shall be excluded from the results of the Company and its Subsidiaries for such
fiscal period; and


(d)    any Indebtedness actually or proposed to be incurred or assumed in such
Specified Transaction shall be deemed to have been incurred as of the first day
of the applicable fiscal period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such fiscal
period.


“Pro Forma Cost Savings” means, with respect to any period of determination, the
reduction in net costs and related adjustments that (a) were directly
attributable to a Permitted Acquisition, (b) result from actions actually taken
during such period, (c) prior to the pro forma date of such Permitted
Acquisition, are supportable and quantifiable by the underlying accounting
records of such business acquired pursuant to such Permitted Acquisition, and
(d) are described in a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent that outlines the specific actions taken
and the net cost savings achieved or to be achieved from each such action, as if
all such reductions in costs had been effected as of the beginning of such
period.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).


33 33

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the


34 34

--------------------------------------------------------------------------------





Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the Dollar
Equivalent Amount of the aggregate principal amount at such time of its
outstanding Committed Loans and such Lender’s participation in L/C Obligations
and Swing Line Loans at such time.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Unavailability Date” has the meaning provided in Section 3.03(c)(ii).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Security Agreement” means any security agreement now or hereafter in effect
executed by one or more Loan Parties in favor of the Administrative Agent for
the benefit of the Guaranteed Parties, pursuant to which such Loan Parties shall
grant a security interest in substantially all of their personal property as
collateral security for the Guaranteed Obligations, each of which shall be
substantially in the form of Exhibit H (with, in the case of any security
agreement provided by the Company or any Foreign Subsidiary, such modifications
relating to any applicable foreign law or custom as shall be reasonably approved
by the Administrative Agent).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay


35 35

--------------------------------------------------------------------------------





such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20 of the Credit Agreement or Section 28 of the Subsidiary
Guaranty, as applicable).
“Specified Transaction” means (a) a Disposition of all of the Equity Interests
of a Person or all or substantially all of a line of business, (b) an Investment
made pursuant to Section 7.02(j), (k) or (l), (c) an incurrence of Indebtedness
pursuant to Section 7.03(i) or (d) a Restricted Payment made pursuant to Section
7.06(d) or (e).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.


36 36

--------------------------------------------------------------------------------





“Subsidiary Guarantors” means, collectively, each Subsidiary who from time to
time becomes a party to a Subsidiary Guaranty Agreement, including, for the sake
of clarity, but not limited to, the Designated Borrowers.
“Subsidiary Guaranty Agreement” means any guaranty agreement now or hereafter in
effect executed by one or more Subsidiaries in favor of the Administrative Agent
for the benefit of the Guaranteed Parties, pursuant to which such Subsidiaries
shall guarantee the Guaranteed Obligations, each of which shall be substantially
in the form of Exhibit F (with, in the case of any guaranty agreement provided
by any Foreign Subsidiary, such modifications relating to any applicable foreign
law or custom as shall be reasonably approved by the Administrative Agent).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


37 37

--------------------------------------------------------------------------------





“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form or an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal $50,000,000, as such amount may be
reduced from time to time in accordance with this Agreement. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means an amount equal to $15,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Trademark” means the trademarks “DEL MONTE” and “DEL MONTE plus any design or
logotype,” in any and all forms, as well as any and all of the trademarks,
applications for registration of trademarks and trademark applications, to the
extent such trademarks, any form thereof or any applications relating thereto
are licensed to Wafer, Fresh N.A., Del Monte Fruits (S.A.) (Proprietary) Limited
or Del Monte International GmbH or any other Loan Party pursuant to the
Trademark Licenses.


38 38

--------------------------------------------------------------------------------





“Trademark Licenses” means those licenses described on Schedule 1.01B.
“Trademark Subsidiary” means Wafer, Fresh N.A., Del Monte Fruits (S.A.)
(Proprietary) Limited, Del Monte International GmbH, Del Monte International and
Del Monte Europe.
“Treaty Lender” means a Lender which:
(a)    is treated as a resident of Treaty State for the purposes of the Treaty;
and
(b)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Vessel Mortgage” means any vessel mortgage now or hereafter in effect executed
by one or more Loan Parties in favor of the Administrative Agent for the benefit
of the Guaranteed Parties, pursuant to which such Loan Parties shall grant a
security interest in one or more of their vessels as collateral security for the
Guaranteed Obligations, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent (with, in the case of any vessel
mortgage provided by the Company or any Foreign Subsidiary or in the case of any
vessel located or “flagged” under a jurisdiction other than the United States,
such modifications relating to any applicable foreign law or custom as shall be
approved by the Administrative Agent).
“Wafer” means Wafer Limited, a Gibraltar corporation.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” means the lawful currency of Japan.


39 39

--------------------------------------------------------------------------------





1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (1) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any Financial Covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried


40 40

--------------------------------------------------------------------------------





at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(a)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in Applicable Accounting Standards. Without
limiting the foregoing, leases (including leases entered into or renewed after
the Closing Date) shall be classified and accounted for (and the interest
component thereof calculated) on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(b)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (1) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date (and shall give the Company prompt written notice thereof) to
be used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating the Financial Covenants or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.


41 41

--------------------------------------------------------------------------------





(a)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
1.06    Additional Alternative Currencies. (1) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.
(a)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 12 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
(b)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the last sentence of Section
1.06(b) shall be deemed to be a refusal by such Lender or the L/C Issuer, as the
case may be, to permit Eurocurrency Rate Loans to be made or Letters of Credit
to be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall promptly so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall
promptly so notify the Company and such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under


42 42

--------------------------------------------------------------------------------





this Section 1.06, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.
1.07    Change of Currency. (1) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    Pro Forma Treatment with Respect to Acquisitions and Dispositions.
(a)    Each Disposition of all or substantially all of a line of business, and,
at the discretion of the Company, each Permitted Acquisition, by the Company or
any its Subsidiaries that is consummated during any period of four consecutive
fiscal quarters of the Company shall, for


43 43

--------------------------------------------------------------------------------





purposes of determining compliance with the Financial Covenants and for purposes
of determining the Applicable Rate, be given Pro Forma Effect as of the first
day of such period.
(b)    For purposes of determining compliance with the Financial Covenants and
for purposes of determining the Applicable Rate, the Company may include any
applicable Pro Forma Cost Savings related to any Permitted Acquisition by the
Company or any its Subsidiaries.
1.11    Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:
(a)    Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under the Existing Agreement shall be
reallocated in accordance with such Commitments and the requisite assignments
shall be deemed to be made in such amounts by and between the Lenders and from
each Lender to each other Lender, with the same force and effect as if such
assignments were evidenced by applicable assignment agreements required pursuant
to Section 10.06 of the Existing Agreement. Notwithstanding anything to the
contrary in Section 10.06 of the Existing Agreement or Section 10.06 of this
Agreement, no other documents or instruments, including any assignment
agreements, shall be executed in connection with these assignments (all of which
requirements are hereby waived), and such assignments shall be deemed to be made
with all applicable representations, warranties and covenants as if evidenced by
an assignment agreement. On the Closing Date, the Lenders shall make full cash
settlement with each other and each Existing Lender that will not be a Lender
after the Closing Date either directly or through the Administrative Agent, as
the Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments (as such term is defined in the
Existing Agreement) such that after giving effect to such settlements each
Lender’s Applicable Percentage shall be as set forth on Schedule 2.01.
(b)    Each Borrower, the Administrative Agent, and the Lenders hereby agree
that upon the effectiveness of this Agreement and the assignments made in
accordance with the immediately preceding clause (b), the terms and provisions
of the Existing Agreement which in any manner govern or evidence the
Obligations, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.
Notwithstanding this amendment and restatement of the Existing Agreement,
including anything in this Section 1.11, and in any related “Loan Documents” (as
such term is defined in the Existing Agreement and referred to herein,
individually or collectively, as the “Prior Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Loan Party under the
Existing Agreement and other Prior Loan Documents shall continue as Obligations
hereunder, as set forth herein, and all indebtedness, liabilities and
obligations of any Person other than a Loan Party under the Existing Agreement
and other Prior Loan Documents shall continue as obligations


44 44

--------------------------------------------------------------------------------





of such Person hereunder, as set forth herein, and (ii) each of this Agreement
and the Notes and any other Loan Document (as defined herein) that is amended
and restated in connection with this Agreement is given as a substitution of,
and not as a payment of, the indebtedness, liabilities and obligations of the
Borrowers under the Existing Agreement or any Prior Loan Document and neither
the execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Agreement or of any of the other Prior Loan Documents or any
obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrowers and outstanding under the Existing Agreement shall
continue as Loans hereunder and shall constitute advances hereunder, and all
Letters of Credit outstanding under the Existing Agreement and any of the Prior
Loan Documents shall continue as Letters of Credit hereunder. Base Rate Loans
under the Existing Agreement shall accrue interest at the Base Rate hereunder
and the parties hereto agree that the Interest Periods for all Eurodollar Rate
Loans outstanding under the Existing Agreement on the Closing Date shall remain
in effect without renewal, interruption or extension as Eurodollar Rate Loans
under this Agreement and accrue interest at the Eurodollar Rate hereunder;
provided, that on and after the Closing Date, the Applicable Rate applicable to
any Loan or Letter of Credit hereunder shall be as set forth in the definition
of Applicable Rate in Section 1.01, without regard to any margin applicable
thereto under the Existing Agreement prior to the Closing Date.
ARTICLE II.    
COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (iii) the aggregate Outstanding Amount of all
Committed Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Loan Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Committed Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrowing Agent’s irrevocable notice to the Administrative Agent,
which may be given by (i) telephone or (ii) a Committed Loan Notice; provided
that any telephone notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice. Each such notice must be
received


45 45

--------------------------------------------------------------------------------





by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans, (B)
four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Committed Loans; provided, however,
that if the Company or the applicable Designated Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”
(provided that the Company shall not make more than four such requests in any
fiscal year), the applicable notice must be received by the Administrative Agent
not later than 11:00 a.m. (i) four Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., (i)
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Borrowing Agent (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice shall specify (i) the Borrower(s),
(ii) whether such Borrower(s) is requesting a Committed Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Committed Loans to be borrowed, converted or continued, (v)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, (vi) if applicable, the duration of the Interest Period
with respect thereto, and (vi) the currency of the Committed Loans to be
borrowed. If a Committed Loan Notice requesting a Borrowing fails to specify a
currency or a Type of Committed Loan or, if a Borrowing of Eurocurrency Rate
Loans is being requested, fails to specify an Interest Period, then the
Committed Loans so requested shall not be made and the Administrative Agent
shall so notify the Borrowing Agent and request that a corrected Committed Loan
Notice be resubmitted. If the Borrowing Agent fails to provide a timely
Committed Loan Notice requesting a conversion or continuation of Eurocurrency
Rate Loans, then the applicable Committed Loans shall be converted to Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation


46 46

--------------------------------------------------------------------------------





of Committed Loans denominated in an Alternative Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If a Committed Loan Notice requests a
conversion to or continuation of Eurocurrency Rate Loans, but fails to specify
an Interest Period, an Interest Period of one month will be deemed to have been
specified. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowing Agent, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowing Agent; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrowing Agent, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.


47 47

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall promptly notify the Borrowing Agent and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowing Agent and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen Interest Periods in
effect with respect to Committed Loans.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or any
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement
pursuant to a cashless settlement mechanism approved by the Borrowing Agent, the
Administrative Agent and such Lender.
2.03    Letters of Credit.
(a)    Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Company
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and (z)
the Outstanding Amount of the L/C Obligations with respect to Letters of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
L/C Sublimit. Each request for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Company’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.


48 48

--------------------------------------------------------------------------------





(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)     subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it (and the L/C Issuer shall promptly
notify the Company and the Administrative Agent of any of the foregoing events
or circumstances, but any failure to provide such notice shall not in any way
impair the rights, or expand the obligations, of the L/C Issuer hereunder;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    [intentionally deleted];
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations


49 49

--------------------------------------------------------------------------------





as to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
(G)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowing Agent, delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowing
Agent. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) the Subsidiary on whose behalf the requested Letter of Credit is to
be issued and (I) such other matters as the L/C Issuer may require. In the case
of a request for an amendment of any outstanding


50 50

--------------------------------------------------------------------------------





Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require. Additionally, the Borrowing Agent shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
(iii)    If the Borrowing Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrowing Agent shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from


51 51

--------------------------------------------------------------------------------





the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrowing
Agent that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrowing Agent and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrowing Agent and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Company shall reimburse the
L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowing Agent shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that the Company will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrowing Agent of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Company shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. If the Company fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrowing Agent shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


52 52

--------------------------------------------------------------------------------





(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowing Agent of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then,


53 53

--------------------------------------------------------------------------------





without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any


54 54

--------------------------------------------------------------------------------





transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Borrowing Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and shall notify the L/C Issuer
within two (2) Business Days (but in any event not later than 2:00 pm on the
Business Day preceding the proposed date of issuance or amendment of such Letter
of Credit) after such delivery whether the Borrowing Agent approves the form of
such Letter of Credit or amendment, as the case may be. If the Borrowing Agent
fails to timely provide the foregoing notice then the L/C Issuer shall not issue
such Letter of


55 55

--------------------------------------------------------------------------------





Credit or amendment. If the Borrowing Agent timely provides such notice to the
L/C Issuer, then each of the Borrowers and the Borrowing Agent shall be
conclusively deemed to have waived any claim of noncompliance with the Borrowing
Agent’s instructions or other irregularity with respect to such Letter of Credit
or amendment, as the case may be, against the L/C Issuer and its correspondents.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer's
willful misconduct or gross negligence or the L/C Issuer's unlawful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each


56 56

--------------------------------------------------------------------------------





standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Company for, and the L/C Issuer’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage, in Dollars, (i) a Letter of Credit fee (the “Letter of
Credit Fee”) (A) for each commercial Letter of Credit, equal to 0.125% per annum
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, and (B) for each standby Letter of Credit, equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit and (ii) a negotiation fee (the “Negotiation
Fee”) for each commercial Letter of Credit equal to 0.125% of the Dollar
Equivalent of the amount of any draft paid thereunder. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. Negotiation Fees shall be due and payable on the
first Business Day after the end of the next March, June, September or December
occurring after the date any draft is paid thereunder. If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Fee Letter, computed on the Dollar Equivalent of the
amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the Company
and the L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit issued by (A) Bank of America in its
capacity as an L/C Issuer, at the rate per annum specified in the Fee Letter,
computed on the


57 57

--------------------------------------------------------------------------------





Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears and (B) any other L/C Issuer, at a rate
separately agreed between the Company and such L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
(l)    Letters of Credit Reports. For so long as any Letter of Credit issued by
an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit L, appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company or any Designated Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that (x) after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment and (y) no proceeds of any Swing Line
Loan may be used


58 58

--------------------------------------------------------------------------------





to refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, (B) the requested borrowing date, which shall be a Business Day and
(C) the Borrower for whom such Swing Line Loan is requested. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowing Agent (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender's Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Borrowing Agent with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice


59 59

--------------------------------------------------------------------------------





available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company or the applicable Designated
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company, any Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.


60 60

--------------------------------------------------------------------------------





(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowing Agent for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (1) Each Borrower may, upon notice from the Borrowing Agent
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $300,000 or a whole multiple of $100,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $300,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans, and shall be in a form approved by the Administrative
Agent (including any form on an electronic platform or


61 61

--------------------------------------------------------------------------------





electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrowing Agent. The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrowing Agent,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(a)    Each Borrower may, upon notice given to the Swing Line Lender by the
Borrowing Agent (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment and shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrowing
Agent, the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(b)    If the Administrative Agent notifies the Borrowing Agent at any time that
the Total Outstandings at such time exceed an amount equal to 100% of the
Aggregate Commitments then in effect, then, immediately after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Outstandings as of such date of payment to an amount not to exceed
100% of the Aggregate Commitments then in effect; provided, however, that,
subject to the provisions of Section 2.16(a)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect.


62 62

--------------------------------------------------------------------------------





(c)    If the Administrative Agent notifies the Borrowing Agent at any time that
the Outstanding Amount of all Loans or Letters of Credit denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Loan Sublimit or Alternative Currency L/C Sublimit, as
applicable, then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans or Cash Collateralize Letters of Credit
in an aggregate amount sufficient to reduce such Outstanding Amount as of such
date of payment to an amount not to exceed 100% of the Alternative Currency Loan
Sublimit or Alternative Currency L/C Sublimit, as applicable, then in effect.
2.06    Termination or Reduction of Commitments. The Company may, upon notice
given by the Borrowing Agent to the Administrative Agent, terminate the
Aggregate Commitments, the Alternative Currency Loan Sublimit, the Alternative
Currency L/C Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Alternative Currency Loan
Sublimit, the Alternative Currency L/C Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. two Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowing Agent shall not terminate or reduce (A) the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (B) the Alternative
Currency Loan Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Loans denominated in
Alternative Currencies would exceed the Alternative Currency Loan Sublimit, (C)
the Alternative Currency L/C Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations with respect to Letters of Credit
denominated in Alternative Currencies not fully Cash Collateralized hereunder
would exceed the Alternative Currency L/C Sublimit, or (D) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit and (iv) if, after giving effect to any reduction or termination
of the Aggregate Commitments, the Alternative Currency Loan Sublimit, the
Alternative Currency L/C Sublimit or the Swing Line Sublimit exceeds the amount
of the Aggregate Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments, the Alternative Currency Loan Sublimit, the Alternative Currency
L/C Sublimit or the Swing Line Sublimit. The amount of any such Aggregate
Commitment reduction shall not be applied to the Alternative Currency Loan
Sublimit, the Alternative Currency L/C Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrowing Agent. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
2.07    Repayment of Loans.


63 63

--------------------------------------------------------------------------------





(a)    Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.
(b)    Each Borrower shall repay to the Swing Line Lender on the Maturity Date
the aggregate principal amount of Swing Line Loans made to such Borrower
outstanding on such date.
2.08    Interest. (1) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurocurrency Rate Loan of any Lender which is lent from a Lending
Office in the United Kingdom or a Participating Member State) the Mandatory
Cost; (ii) except as otherwise provided pursuant to clause (iii) below, each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate set forth in clause (a) of the definition thereof plus the Applicable Rate;
and (iii) each Swing Line Loan and, and subject to the proviso at the end of
this sentence, each Base Rate Committed Loan made to refinance a Swing Line Loan
pursuant to Section 2.04(c)(i) shall bear interest on the outstanding principal
amount thereof from the applicable date such Loan is deemed to have been made at
a rate per annum equal to the Base Rate set forth in clause (b) of the
definition thereof plus the Applicable Rate (such interest rate, the “Special
Swing Line Rate”); provided that at any time the aggregate outstanding principal
amount of all Swing Line Loans and Base Rate Committed Loans made to refinance a
Swing Line Loan pursuant to Section 2.04(c)(i) exceeds $50,000,000, any
principal amount of any such Base Rate Committed Loans in excess of $50,000,000
shall bear interest at the rate set forth in the foregoing clause (ii). Once any
Base Rate Committed Loan bearing interest at the Special Swing Line Rate is
converted into a Eurocurrency Rate Loan it shall thereafter no longer be
permitted to bear interest at the Special Swing Line Rate even if such Loan is
converted back to a Base Rate Committed Loan.
(1)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


64 64

--------------------------------------------------------------------------------





(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(b)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Subject to the terms and conditions of
the Fee Letter, such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (1) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) and all computations of
fees shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of interest shall be made on
the basis of a 360-day year and actual days elapsed (which results in more
interest being paid than if computed on the basis of a 365-day year), or, in the
case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.


65 65

--------------------------------------------------------------------------------





(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (1) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(a)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (1) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an


66 66

--------------------------------------------------------------------------------





Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(a)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping


67 67

--------------------------------------------------------------------------------





period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Committed Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(1)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(b)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).
(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any


68 68

--------------------------------------------------------------------------------





of the Committed Loans made by it, or the participations in L/C Obligations or
in Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.16, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Designated Borrowers; Joint and Several Obligations.
(a)    Effective as of the date hereof, each of Del Monte Fresh Produce N.A.,
Inc., Del Monte Fund B.V., Del Monte International GmbH, Del Monte Luxembourg
SARL, and Network Shipping Ltd. shall be a “Designated Borrower” hereunder and
may receive Loans for its account on the terms and conditions set forth in this
Agreement.
(b)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Borrowing Agent to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit I (a
“Designated Borrower


69 69

--------------------------------------------------------------------------------





Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the credit
facilities provided for herein the Administrative Agent and the Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrowers to the extent any Lenders so require. If the
Administrative Agent and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder and no Lender has notified the
Administrative Agent that it is unlawful (at such time) for such Lender to make
Loans to such Applicant Borrower (it being understood that the condition
precedent to any Applicant Borrower becoming a Designated Borrower of no Lender
having provided any such notice with respect to unlawfulness shall not be
amended, modified or removed without the prior written consent of all Lenders),
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit J
(a “Designated Borrower Notice”) to the Borrowing Agent and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.
(c)    The Obligations of the Company and each Designated Borrower shall be
joint and several in nature; provided that, with respect to any Designated
Borrower that is a Domestic Subsidiary (any such Person, a “U.S. Borrower”), if
the joint and several nature of the Obligations would result in adverse tax
consequences to such U.S. Borrower, the liability of each Designated Borrower
that is a Foreign Subsidiary with respect to the Obligations of such U.S.
Borrower shall be limited to an aggregate amount equal to the largest amount
that would not result in such adverse tax consequences.
(d)    The Company and each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.14 hereby irrevocably appoints
each of the Company and the Borrowing Agent as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including (i)
the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by either of the
Company or the Borrowing Agent, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company or the


70 70

--------------------------------------------------------------------------------





Borrowing Agent in accordance with the terms of this Agreement shall be deemed
to have been delivered to each Designated Borrower.
(e)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Borrowing Agent to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
2.15    Increase in Commitments. [Reserved].
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Borrowing Agent (on behalf of the Borrowers) may from time to time, request an
increase in the Aggregate Commitments by an amount (for all such requests) not
exceeding $300,000,000 (the “Accordion Amount”); provided that any such request
for an increase shall be in a minimum amount of $25,000,000 and in increments of
$5,000,000 in excess thereof or, if less, the entire remaining unused Accordion
Amount and provided further that no more than five (5) such requests may be
made. At the time of sending such notice, the Borrowing Agent (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowing Agent and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld, conditioned or delayed), the Borrowing Agent (on behalf
of the Borrowers) may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowing Agent and the Lenders of the final allocation of such
increase and the Increase Effective Date.


71 71

--------------------------------------------------------------------------------





(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Company, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Company shall
be required to provide Cash Collateral pursuant to Section 8.02(c), (iv) the
Administrative Agent or the L/C Issuer at any time notifies the Company that the
Outstanding Amount of all L/C Obligations with respect to Letters of Credit
denominated in Alternative Currencies exceeds an amount equal to 105% of the
Alternative Currency L/C Sublimit or (v) there shall exist a Defaulting Lender,
the Company shall immediately (in the case of clause (iii) above) or within two
Business Days (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (v) above, after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer


72 72

--------------------------------------------------------------------------------





as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Company will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as


73 73

--------------------------------------------------------------------------------





follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.16; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


74 74

--------------------------------------------------------------------------------





(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which, and Negotiation Fees on any payment date on which,
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any Letter of Credit Fee or Negotiation Fee not required
to be paid to any Defaulting Lender pursuant to clause (B) above, the Company
shall (x) pay to each Non-Defaulting Lender that portion of any such Letter of
Credit Fee or Negotiation Fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in L/C Obligations that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the L/C Issuer the amount of any such Letter of Credit Fee or
Negotiation Fee otherwise payable to such Defaulting Lender to the extent
allocable to the L/C Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Letter of Credit Fee
or Negotiation Fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowing Agent shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
NoSubject to Section 10.21 no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with


75 75

--------------------------------------------------------------------------------





respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment,


76 76

--------------------------------------------------------------------------------





then (A) such Loan Party or the Administrative Agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowing Agent by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Borrowers shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative


77 77

--------------------------------------------------------------------------------





Agent and the Borrowers, as applicable, against any Excluded Taxes attributable
to such Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).    
(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowing Agent and the Administrative Agent, at the time or
times reasonably requested by the Borrowing Agent or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowing Agent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowing Agent or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowing Agent or the Administrative Agent as will
enable the Borrowing Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. For purposes of this Section 3.01, the term
“applicable law” includes FATCA. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement


78 78

--------------------------------------------------------------------------------





as not qualifying as a “grandfathered obligation” within the meaning or Treasury
Regulation Section 1.1471-2(b)(2)(i).
(ii)     Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or
W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E or W-8BEN, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form


79 79

--------------------------------------------------------------------------------





W-8ECI, IRS Form W-8BEN-E or W-8BEN, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K‑4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowing Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowing Agent or
the Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowing Agent and the Administrative Agent in writing of
its legal inability to do so.
(iv)    Each of the Borrowers shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior


80 80

--------------------------------------------------------------------------------





to the Closing Date (or such later date on which it first becomes a Borrower),
and in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by such Borrower, as are required to be furnished by such Lender
or the Administrative Agent under such Laws in connection with any payment by
the Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Borrower or with respect to which any Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to any
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.
(g)    Special United Kingdom Tax Provisions.
(i)    A Lender which is treated as a resident of a jurisdiction having a double
taxation agreement with the United Kingdom which makes provision for full or
partial exemption from tax imposed by the United Kingdom on interest and each
Borrower which makes a payment to which that Lender is entitled and which would
be subject to withholding or deduction for or on account of United Kingdom
income tax shall cooperate together in completing any reasonable procedural
formalities necessary for and specifically requested by that Borrower or the
Administrative Agent to obtain authorization to make that payment without such
withholding or deduction or at a lower rate of withholding or deduction (as
applicable) (except that the Lender shall have no obligation to cooperate by
disclosing any information to any Borrower or the Administrative Agent that such
Lender in its sole


81 81

--------------------------------------------------------------------------------





discretion exercised in good faith considers to be confidential information).
The Lender shall be required to consult with the Borrower and the Administrative
Agent within the first 60 days after the specific request by the Borrower or the
Administrative Agent (but shall have no obligation to undertake any such
procedural formalities (including, without limitation, the submission of any
forms to any Governmental Authority)) if the Lender considers that it would be
unreasonable or impractical for it to do so.
(ii)    Where the Person beneficially entitled to interest payable to a Lender
in respect of a Credit Extension hereunder is (A) a company resident in the
United Kingdom for United Kingdom tax purposes, (B) a partnership each member of
which is (x) a company so resident in the United Kingdom or (y) a company not so
resident in the United Kingdom but which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (for the purposes of section 11(2) of the
United Kingdom Income and Corporation Taxes Act 1988 or, as the case may be
depending on the relevant accounting period, within the meaning of section 19 of
the United Kingdom Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that Credit Extension that falls to it by reason of
sections 114 and 115 of the United Kingdom Income and Corporation Taxes Act 1988
or, as the case may be depending on the relevant accounting period, Part 17 of
the United Kingdom Corporation Tax Act 2009, or (C) a company not so resident in
the United Kingdom but which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that Credit Extension in computing the chargeable profits (for the
purposes of section 11(2) of the United Kingdom Income and Corporation Taxes Act
1988 or, as the case may be depending on the relevant accounting period, within
the meaning of section 19 of the United Kingdom Corporation Tax Act 2009) of the
company, the applicable Lender shall confirm such fact in writing to the
Borrowers or the Administrative Agent on the date on which it becomes a Lender
hereunder and shall promptly notify the Borrowers or the Administrative Agent if
there is any change in the position from that set out in such confirmation.
(iii)    (A) Treaty Lender which becomes a Lender on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in its
Administrative Questionnaire; and (B) a Person that becomes a Lender after the
Closing Date that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence,
and having done so, that Lender shall be under no obligation pursuant to Section
3.01(g)(i).
(iv)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 3.01(g)(iii) and:


82 82

--------------------------------------------------------------------------------





(A)    a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or
(B)    a Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:
(I)    that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(II)    HM Revenue & Customs has not given that Borrower authority to make
payments to that Lender without a deduction or withholding for or on account of
the applicable Tax within 60 days of the date of the Borrower DTTP Filing;
and in each case, that Borrower has notified that Lender in writing, that Lender
and that Borrower shall cooperate in completing any additional procedural
formalities necessary for that Borrower to obtain authorization to make payment
without a deduction or withholding for or on account of the applicable Tax.
(v)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 3.01(g)(iii), no Loan
Party shall make a Borrower DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.
(vi)    A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrowing Agent through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such


83 83

--------------------------------------------------------------------------------





Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrowing Agent that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. (a) (a) If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrowing Agent and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrowing Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest


84 84

--------------------------------------------------------------------------------





Periods) or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
(b)    (b) Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrowing Agent and the Required Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrowing
Agent that such alternative interest rate does not adequately and fairly reflect
the cost to such Lenders of funding the Impacted Loans, or (3) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to such alternative rate of interest or to determine or charge interest rates
based upon such rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrowing Agent written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Credit Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowing Agent
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrowing Agent may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S
Dollar-denominated


85 85

--------------------------------------------------------------------------------





syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes, and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowing
Agent and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) and (y) the Eurodollar Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrowering Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in Dollars (subject to the foregoing clause (y)) in the amount
specified therein. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Credit Agreement.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;


86 86

--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity ratios or requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowing Agent shall
be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowing Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law


87 87

--------------------------------------------------------------------------------





giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrowing Agent shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange


88 88

--------------------------------------------------------------------------------





contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrowing Agent such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The effectiveness of this
Agreement as an amendment and restatement of the Existing Agreement is subject
to satisfaction of the following conditions precedent:


89 89

--------------------------------------------------------------------------------





(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials or certain opinions of local counsel to Foreign
Subsidiaries, a recent date before the Closing Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;
(ii)    Notes executed by the Borrowers in favor of each Lender requesting
Notes;
(iii)    except to the extent permitted to be delivered pursuant to Section
6.20(b), a certificate of a Responsible Officer of each Loan Party certifying as
to the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto, (B) the bylaws or other governing
document of such Loan Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.01(a)(iv);
(iv)    except to the extent permitted to be delivered pursuant to Section
6.20(b), certificates as of a recent date of the good standing (or its
equivalent) of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable;
(v)    opinions of counsel and local counsel, as applicable, to the Company and
each Designated Borrower, addressed to the Administrative Agent and each Lender
(or, in the case of certain opinions of local counsel to Foreign Subsidiaries,
addressed to the Administrative Agent), as to the matters concerning the Company
or such Designated Borrower, as applicable, and the Loan Documents as the
Administrative Agent may reasonably request and in form and substance, including
as to exceptions and qualifications, reasonably acceptable to the Administrative
Agent;
(vi)    opinions of counsel and local counsel, as applicable, to such other Loan
Parties, addressed to the Administrative Agent and each Lender (or, in the case
of certain opinions of local counsel to Foreign Subsidiaries, addressed to the
Administrative Agent), as to the matters concerning such Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request and in form
and substance, including as to exceptions and qualifications, reasonably
acceptable to the Administrative Agent, to the extent necessary to satisfy the
Opinion Loan Party Threshold as of the Closing Date;


90 90

--------------------------------------------------------------------------------





(vii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required from
Governmental Authorities or other Persons in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect and shall not be subject to any
conditions that are not acceptable to the Lenders), or (B) stating that no such
consents, licenses or approvals are so required;
(viii)    a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(x)    a certificate of a Responsible Officer of each Loan Party attaching
copies of all Trademark Licenses;
(xi)    a certificate of a Responsible Officer of the Company as to the
satisfaction of the Loan Party Threshold and the Opinion Party Threshold,
together with a calculation as of February 20, 2015 as to such Thresholds and
the satisfaction thereof in form and detail satisfactory to the Administrative
Agent; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


91 91

--------------------------------------------------------------------------------





4.02    Conditions to all Credit Extensions. The obligation of the L/C Issuer
and each Lender to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrowing Agent shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of


92 92

--------------------------------------------------------------------------------





its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of in any material respect, or the creation of any Lien (other
than Liens permitted under Section 7.01) under, or require any payment to be
made under (i) any Contractual Obligation (including any Material Contract) to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection (a)with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents (if any), (c) the perfection or maintenance of the Liens created under
the Collateral Documents (if any) (including the first priority nature thereof)
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents (if any), except in each case such actions, notices
to, or filings required to grant and/or perfect the Liens created by the
Collateral Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted


93 93

--------------------------------------------------------------------------------





therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter most recently ended
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Company and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Company and its Subsidiaries delivered pursuant to Section
6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Company’s best estimate of its future financial condition and performance.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for Liens permitted by Section 7.01 and such other defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of the Company and its Subsidiaries
is subject to no Liens, other than Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims


94 94

--------------------------------------------------------------------------------





alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Company has reasonably concluded that such Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Subsidiary operates.


95 95

--------------------------------------------------------------------------------





5.11    Taxes. The Company and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would have or would
reasonably be expected to have a Material Adverse Effect. Neither any Loan Party
nor any Subsidiary thereof is party to any tax sharing agreement.
5.12    ERISA/Employee Benefit Plan Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware, to the best knowledge of the Company, of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) the
Company and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.


96 96

--------------------------------------------------------------------------------





(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
(ii)    for each Foreign Plan which is funded, the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations, as of the date hereof, with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles, and the liability with respect to a Foreign Plan is reflected in
accordance with applicable generally accepted accounting principles on the
financial statements of the Company or Subsidiary, as the case may be;
(iii)    for each Foreign Plan which is not funded, the obligations of such
Foreign Plans are properly accrued and reported; and
(iv)    each Foreign Plan has been maintained in substantial compliance with its
terms and with the requirements of all applicable Law, and each Foreign Plan
required to be registered has been registered and has been maintained in good
standing with applicable regulatory authorities.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
the Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Person(s) in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens except those created under the Collateral Documents
(if any). As of the Closing Date, no Loan Party has any equity investments in
any other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13. Part (c) of Schedule 5.13 sets forth as of the Closing
Date a complete and accurate list of all Loan Parties, showing as of the Closing
Date (as to each Loan Party) the jurisdiction of its organization, the address
of its principal place of business and, to the extent provided on such Schedule,
its U.S. taxpayer identification number or, in the case of any Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its organization. All of the
outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.


97 97

--------------------------------------------------------------------------------





5.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or the drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrowers only or of the
Borrowers and their Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Intellectual Property; Licenses, Etc. Except where the failure to do so
would not, taken as a whole, reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries own, license or otherwise possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, without
infringing the rights of any other Person. To the knowledge of the Company, (a)
there are no sublicenses of the Trademark Licenses to any third parties and (b)
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, by the Company or any Subsidiary infringes upon
any rights held by any other Person that could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company,


98 98

--------------------------------------------------------------------------------





threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
5.18    OFAC. No Loan Party nor, to the knowledge of any Borrower, any Affiliate
of any Loan Party or any partner, director, officer or employee of any Loan
Party or any Affiliate of a Loan Party, (a) is currently the subject of any
Sanctions, (b) is located, organized or residing in any Designated Jurisdiction,
or (c) is or has been (within the previous five years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction, except as
permitted by the applicable laws of the United States under an OFAC license with
respect to the provision of food. No Loan, nor the proceeds from any Loan or
Letter of Credit, has been used, directly or indirectly, to lend, contribute or
provide, or has otherwise made available to fund, any activity or business in
any Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions (except as permitted by the applicable laws of the
United States under an OFAC license with respect to the provision of food), or
in any other manner that will result in any violation by any Person (including
any Lender, the Arranger, the Administrative Agent, the L/C Issuer or the Swing
Line Lender) of Sanctions.
5.19    Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
5.20    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.21    Material Contracts. Schedule 5.21 sets forth a complete and accurate
list of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 5.21, as of
the Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Loan Party and each Subsidiary
thereof has delivered to the Administrative Agent a true and complete copy of
each Material Contract listed on Schedule 5.21. No Loan Party nor any Subsidiary
thereof (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract that could reasonably be expected to have a
Material Adverse Effect.
5.22    Collateral Documents. The provisions of the Collateral Documents, if and
when delivered hereunder, will be effective to create in favor of the
Administrative Agent for the benefit of the Guaranteed Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.[RESERVED].


99 99

--------------------------------------------------------------------------------





5.23    Representations as to Foreign Obligors. With respect to each Foreign
Obligor:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
5.24    Sanctions Concerns and Anti-Corruption Laws.


100 100

--------------------------------------------------------------------------------





(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i) the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Loan Parties and their Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance
with Sanctions.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
5.01    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.02    Borrower ERISA Status. The Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    (i) as soon as available, but in any event within 90 days after the end
of each fiscal year of the Company (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ending on January 1,
2016), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) as soon as
available, but in any event within 90


101 101

--------------------------------------------------------------------------------





days after a request therefor by the Administrative Agent (or, if such request
is made prior to the end of the applicable fiscal year for which such request is
made, within 90 days after the end of such fiscal year), evidence that the Loan
Party Threshold is satisfied as of the last day of each fiscal year of the
Company;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the first
fiscal quarter of 2015), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in each case in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(c)    as soon as available, but in any event within 45 days after the end of
each fiscal year of the Company, forecasts prepared by management of the
Company, in the form currently used by the Company, of consolidated balance
sheets and statements of income or operations and cash flows of the Company and
its Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the Financial
Covenants or, if any such Default shall exist, stating the nature and status of
such event (it being acknowledged that the form of such certificate which has
been delivered prior to the Closing Date under the Existing Agreement is
acceptable for purposes of satisfying the delivery requirement set forth in this
clause (a));
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer,


102 102

--------------------------------------------------------------------------------





chief financial officer, treasurer or controller of the Company (which delivery
may, unless the Administrative Agent, or a Lender requests executed originals,
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports or management letters submitted to the
board of directors (or the audit committee of the board of directors) of the
Company by independent accountants in connection with the accounts or books of
the Company or any Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(g)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of all default
notices received by any Loan Party or any of its Subsidiaries under or pursuant
to any Material Contract; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the


103 103

--------------------------------------------------------------------------------





Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request by
a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, such Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender (in
each case, after a Responsible Officer of any Loan Party receives notice or
obtains knowledge thereof):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;


104 104

--------------------------------------------------------------------------------





(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth details of the
occurrence referred to therein and stating what action the Loan Parties have
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


105 105

--------------------------------------------------------------------------------





6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05    Preservation of Existence, Etc. Except as permitted by Section 7.04,
preserve and maintain its existence, legal structure, legal name, rights
(charter and statutory), permits, licenses, approvals, privileges and
franchises; provided that none of the Borrowers nor any of their Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if the board of directors (or other equivalent governing body) of such
Borrower or such Subsidiary, as the case may be, shall determine that the
preservation and maintenance thereof is no longer desirable in the conduct of
its business and that the loss thereof is not disadvantageous in any material
respect to any Borrower, any Subsidiary, the Administrative Agent or the
Lenders; and provided further that any Borrower or any of its Subsidiaries may
change its jurisdiction of organization or incorporation if (i) the board of
directors (or other equivalent governing body) of such Person shall determine it
to be in the best interests of such Person, (ii) such change, in the reasonable
determination of the Administrative Agent, does not have an adverse impact on
any Lien securing the Guaranteed Obligations, the perfection or priority of any
such Lien, any obligation of the Company under Section 6.12, any Guaranteed
Obligation, or any other right or remedy provided to the Administrative Agent
under any Loan Document, (iii) such jurisdiction is neither (x) one in which any
Lender or the L/C Issuer is under applicable Law prohibited from or restricted
in making Loans or issuing Letters of Credit nor (y) a Designated Jurisdiction,
and (iv) the Administrative Agent receives at least 30 days’ (or such shorter
period approved by the Administrative Agent) prior written notice of such
change, and upon the effectiveness thereof, all supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
that it may request to continue to receive the same benefits of the Loan
Documents immediately prior to such change.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried (except for certain locations


106 106

--------------------------------------------------------------------------------





and/or assets wherein the Company may from time to time choose to be
self-insured) under similar circumstances by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company (which such expenses shall be reasonable and
evidenced by reasonably detailed invoices delivered to the Company) and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowing Agent; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Company shall only be required to reimburse the Administrative Agent and the
Lenders for the cost of one visit and examination per fiscal year of the
Company; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company (which such expenses shall be reasonable and evidenced by reasonably
detailed invoices delivered to the Company) at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for permitted
acquisitions, working capital and general corporate purposes not in
contravention of any Law or of any Loan Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    Notify the Administrative Agent concurrently with the delivery of any
Compliance Certificate delivered hereunder whether the Loan Party Threshold is
satisfied (each such date of notice, the “Notice Date”), and promptly thereafter
(and in any event within thirty (30) days after such delivery, as such time
period may be extended by the Administrative Agent in its sole discretion), if
and to the extent necessary to satisfy the Loan Party Threshold as of such
Notice Date, cause one or more Non-Guarantor Subsidiaries to:


107 107

--------------------------------------------------------------------------------





(i)    become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed Subsidiary Guaranty Agreement (or a joinder to a previously
delivered Subsidiary Guaranty Agreement, if appropriate);.
(ii)    if a Collateral Period is in effect: [Reserved]
(A)    grant a security interest in all of its personal property (including but
not limited to Equity Interests in its Subsidiaries and, to the extent not
subject to any other Lien permitted by Section 7.01, ships and shipping vessels)
(subject to the exceptions (if any) specified in the particular Collateral
Document(s)) by delivering to the Administrative Agent such duly executed
Collateral Documents (or supplements to previously delivered Collateral
Documents, if appropriate) as the Administrative Agent may reasonably request;
(B)    deliver all of the documentation (e.g. instruments, stock certificates
and related transfer powers, etc.) required to be delivered under each such
Collateral Document or supplement;
(C)    deliver to the Administrative Agent evidence of all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Guaranteed Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Liens permitted by Section 7.01);
(D)    deliver to the Administrative Agent the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against such Non-Guarantor Subsidiaries under the Uniform
Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all such assets of
such Non-Guarantor Subsidiaries, indicating among other things that the assets
of each such Non-Guarantor Subsidiaries are free and clear of any Lien (except
for Liens permitted by Section 7.01);
(E)    deliver to the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property
hazard, business interruption and liability insurance covering such
Non-Guarantor Subsidiaries, evidence of payment of all insurance premiums for
the current policy year of each policy (with appropriate endorsements naming the
Administrative Agent, on behalf of the Guaranteed Parties, as lender’s loss
payee on all policies for property hazard insurance and naming the
Administrative Agent and the Lenders as


108 108

--------------------------------------------------------------------------------





additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies;
(iii)    deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv) and (vi) of Section 4.01(a);
(iv)    unless waived by the Administrative Agent, deliver to the Administrative
Agent opinions of counsel and local counsel, addressed to the Administrative
Agent and each Lender, as to the matters concerning such Non-Guarantor
Subsidiaries and the Loan Documents to which it is a party as the Administrative
Agent may reasonably request, which such opinions shall be in form and
substance, including as to exceptions and qualifications, reasonably acceptable
to the Administrative Agent; and
(v)    deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent;
provided that if notice with respect to a Collateral Trigger Date is given
pursuant to subsection (b) below after such delivery but prior to any applicable
Non-Guarantor Subsidiary becoming a Loan Party, all of the documentation
required to be delivered pursuant to this subsection (a) may be delivered within
the time period set forth in subsection (b) below.
(b)    Notify the Administrative Agent (x) promptly (and in any event within
five (5) Business Days) following any Responsible Officer of the Company
becoming aware that a Collateral Trigger Date has occurred and (y) concurrently
with the delivery of any Compliance Certificate delivered hereunder whether a
Collateral Trigger Date has occurred (each such date of notice, the “Collateral
Trigger Notice Date”), and, in the case of each of the foregoing clauses (x) and
(y), promptly thereafter (and in any event within thirty (30) days after such
occurrence, as such time period may be extended by the Administrative Agent in
its sole discretion) cause each Person that is a Loan Party (or is or would be
required to become a Loan Party pursuant to subsection (a) above) and, if
necessary to satisfy the Loan Party Threshold as of such Collateral Trigger
Notice Date, one or more additional Non-Guarantor Subsidiaries to:[Reserved]
(i)    grant a first priority security interest in all of its personal property
(including but not limited to Equity Interests in its Subsidiaries and, to the
extent not subject to any other Lien permitted by Section 7.01, ships and
shipping vessels) (subject to the exceptions (if any) specified in the
particular Collateral Document(s)) by delivering to the Administrative Agent
such duly executed Collateral Documents as the Administrative Agent may
reasonably request;
(ii)    deliver to the Administrative Agent all of the documentation (e.g.
instruments, stock certificates and related transfer powers, etc.) required to
be delivered under each such Collateral Document;


109 109

--------------------------------------------------------------------------------





(iii)    deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv) and (vi) of Section 4.01(a);
(iv)    unless waived by the Administrative Agent, deliver to the Administrative
Agent opinions of counsel and local counsel, addressed to the Administrative
Agent and each Lender, as to the matters concerning each such Person and the
Loan Documents to which it is a party as the Administrative Agent may reasonably
request, which such opinions shall be in form and substance, including as to
exceptions and qualifications, reasonably acceptable to the Administrative
Agent;
(v)    deliver to the Administrative Agent evidence of all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Guaranteed Parties, in the Collateral and
the Administrative Agent shall have received evidence reasonably satisfactory to
the Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (except
for Liens permitted by Section 7.01);
(vi)    deliver to the Administrative Agent the results of a Lien search
(including a search as to judgments, pending litigation, bankruptcy, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Loan Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of each such Person, indicating among
other things that the assets of each such Person are free and clear of any Lien
(except for Liens permitted by Section 7.01);
(vii)    deliver to the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property
hazard, business interruption and liability insurance covering each such Person,
evidence of payment of all insurance premiums for the current policy year of
each policy (with appropriate endorsements naming the Administrative Agent, on
behalf of the Guaranteed Parties, as lender’s loss payee on all policies for
property hazard insurance and naming the Administrative Agent and the Lenders as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies; and
(viii)    deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(c)    If other than pursuant to subsection (a) or (b) above, a Non-Guarantor
Subsidiary becomes a Subsidiary Guarantor and delivers any of the documentation
referenced in such subsections, concurrently with the delivery of such
documentation, the Company will cause such Non-Guarantor Subsidiary to deliver
to the Administrative Agent documents of the types referred


110 110

--------------------------------------------------------------------------------





to in clauses (iii), (iv) and (vi) of Section 4.01(a) and, unless waived by the
Administrative Agent, opinions of counsel and local counsel, addressed to the
Administrative Agent and each Lender, as to the matters concerning each Loan
Party and the Loan Documents to which it is a party as the Administrative Agent
may reasonably request, which such opinions shall be in form and substance,
including as to exceptions and qualifications, reasonably acceptable to the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
(d)    The provisions of this Section 6.12 shall not apply to assets as to which
the Administrative Agent and the Company shall reasonably determine that the
costs and burdens of obtaining a security interest therein or perfection thereof
outweigh the value of the security afforded thereby. [Reserved]
(e)    So long as no Default exists and no Collateral Period is in effect, upon
the request of the Company, the Administrative Agent will, at the Company’s
expense, execute and deliver to the Loan Parties such documents as the Company
may reasonably request to evidence the release of any or all Collateral (other
than any Cash Collateral provided hereunder) from the assignment and security
interest granted under the Collateral Documents.[Reserved]
6.13    Compliance with Environmental Laws. Comply, and use commercially
reasonably efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.14    Preparation of Environmental Reports. In the event an Environmental
Action occurs or is issued to any of the Loan Parties which could reasonably be
expected to have a Material Adverse Effect, at the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Company, and the Company hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or


111 111

--------------------------------------------------------------------------------





representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment; provided that in no event shall the Administrative Agent require
the preparation and delivery of any environmental site assessment report for the
property of Del Monte Fresh Produce (Hawaii) Inc., which is subject to an
Administrative Order Consent effective as of September 28, 1995.
6.15    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) during any Collateral Period, to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv and (ii) assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively unto the Guaranteed Parties the rights granted or now
or hereafter intended to be granted to the Guaranteed Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
6.16    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all material obligations in respect of all material leases of real
property to which the Company or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled if
such occurrence could reasonably be expected to have a Material Adverse Effect,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
6.17    Material Contracts. Perform and observe all material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms.
6.18    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.


112 112

--------------------------------------------------------------------------------





6.19    Maintenance of Assets with Opinion Loan Parties. Maintain at all times
at least 50% of the Consolidated Total Assets with Opinion Loan Parties (such
percentage, the “Opinion Loan Party Threshold”) (it being understood that for
purposes of satisfying the Opinion Loan Party Threshold, the Person directly
owning the relevant assets shall be required to be an Opinion Loan Party) and,
upon the request of the Administrative Agent, deliver to the Administrative
Agent within ten (10) Business Days of such request, a certificate evidencing to
the Administrative Agent’s reasonable satisfaction the Company’s compliance with
the Opinion Loan Party Threshold.
6.20    Trademark Licenses. At all times maintain each Trademark License with
the Trademark Subsidiaries and maintain each Trademark Subsidiary as a Loan
Party.
6.21    Anti-Corruption Laws. Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, (and except in the case of
Section 7.17) nor shall it permit any Subsidiary to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


113 113

--------------------------------------------------------------------------------





(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, social security legislation or
similar legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, zoning restrictions, restrictions on the use of
property, minor imperfections in title and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(j)    Liens securing Indebtedness permitted under Section 7.03(f);
(k)    Liens on property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Company or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Company or such Subsidiary pursuant to a transaction permitted pursuant to this
Agreement and any renewals or extensions thereof, provided that (A) the property
covered thereby is not changed, (B) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(g), (C) the direct or any
contingent obligor with respect thereto is not changed, and (D) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(g); provided further that, with respect to each of the foregoing
clauses (i) and (ii), (1) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition, (2)
such Liens are applicable only to specific property acquired in connection with
such Permitted Acquisition, purchase or other acquisition, (3) such Liens are
not “blanket” or all asset Liens, (4) such Liens do not attach to any other
property of the Company or any of its Subsidiaries and (5) the Indebtedness
secured by such Liens is permitted under Section 7.03(g)); and
(l)    the interests of lessors in any property leased by the Company or any of
its Subsidiaries;
provided, however, that, notwithstanding the foregoing, in no event shall the
Company or any Subsidiary create, incur, assume or suffer to exist any Lien upon
any of its accounts receivable or


114 114

--------------------------------------------------------------------------------





inventory, whether now owned or hereafter acquired, other than the Liens
described in the foregoing clauses (a) and (c) of this Section 7.01.
7.02    Investments. Make any Investments, except:
(a)    Investments held by the Company or such Subsidiary in the form of Cash
Equivalents or Swap Contracts as permitted hereunder;
(b)    advances to officers, directors and employees of the Company and
Subsidiaries (i) in an aggregate amount not to exceed an amount equal to
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes and (ii) in respect of the provision of
employee housing in the ordinary course of business as presently conducted and
consistent with past practices;
(c)    Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;
(d)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 7.02;
(e)    Investments made after the Closing Date by any Loan Party in any other
Loan Party; provided that at the time of each such Investment the Opinion Loan
Party Threshold would continue to be satisfied as if measured on the date of
such Disposition and after giving effect thereto and, with respect to any such
Investment in excess of an amount equal to $20,000,000, no later than five (5)
Business Days prior to the proposed date of making such Investment, the Company
shall have delivered to the Administrative Agent satisfactory written evidence
demonstrating such satisfaction of the Opinion Loan Party Threshold;
(f)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary; and
(g)    Investments made after the Closing Date by any Non-Guarantor Subsidiary
in any Loan Party;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i)    Guarantees permitted by Section 7.03;
(j)    Investments made after the Closing Date by any Loan Party in any Persons
that are not (and do not as a result of such Investment become) Subsidiaries or
are less than wholly-owned Non-Guarantor Subsidiaries in an aggregate
outstanding amount not to exceed at any time an amount equal to
$50,000,000100,000,000; provided that at the time of each such Investment, (i)
no Default shall have occurred and be continuing or would be caused by such
Investment, (ii) the Company and its Subsidiaries are in Pro Forma Compliance
(determined as of the date of such Investment)


115 115

--------------------------------------------------------------------------------





with the Financial Covenants and, with respect to any such Investment in an
aggregate amount in excess of an amount equal to $10,000,000, no later than five
(5) Business Days prior to the proposed date of making such Investment, the
Company shall have delivered to the Administrative Agent satisfactory written
evidence demonstrating such compliance and (iii) each of the Loan Party
Threshold and the Opinion Loan Party Threshold would continue to be satisfied as
if measured on the date of such Investment and after giving effect thereto and,
with respect to any such Investment in excess of an amount equal to $20,000,000,
no later than five (5) Business Days prior to the proposed date of making such
Investment, the Company shall have delivered to the Administrative Agent
satisfactory written evidence demonstrating such satisfaction of the Loan Party
Threshold and the Opinion Loan Party Threshold;
(k)    Investments (other than Acquisitions) made after the Closing Date by any
Loan Party in any wholly-owned Non-Guarantor Subsidiary; provided that (i) at
the time of each such Investment, (A) no Default shall have occurred and be
continuing or would be caused by such Investment, (B) the Company and its
Subsidiaries are in Pro Forma Compliance (determined as of the date of such
Investment) with the Financial Covenants and, with respect to any such
Investment in an aggregate amount in excess of an amount equal to $100,000,000,
no later than five (5) Business Days prior to the proposed date of making such
Investment, the Company shall have delivered to the Administrative Agent
satisfactory written evidence demonstrating such compliance and (C) each of the
Loan Party Threshold and the Opinion Loan Party Threshold would continue to be
satisfied as if measured on the date of such Investment and after giving effect
thereto and, with respect to any such Investment in excess of an amount equal to
$20,000,000, no later than five (5) Business Days prior to the proposed date of
making such Investment, the Company shall have delivered to the Administrative
Agent satisfactory written evidence demonstrating such satisfaction of the Loan
Party Threshold and the Opinion Loan Party Threshold and (ii) any Investments in
the form of loans or advances (other than trade payables incurred in the
ordinary course of business) made between any Loan Party and any wholly-owned
Non-Guarantor Subsidiary pursuant to this clause (gk), if in a principal amount
of $5,000,000 or more, shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent and, if the Collateral
Trigger Date has occurred, shall be pledged and delivered to the Administrative
Agent pursuant to the Collateral Documents);
(l)    Investments made after the Closing Date by the Company or any Subsidiary
in the form of Acquisitions to the extent that any Person or property acquired
in such Acquisition becomes a part of, or any Person acquired in such
Acquisition becomes, a Subsidiary; provided that (i) at the time of each such
Investment, (A) no Default shall have occurred and be continuing or would be
caused by such Investment (including any violation of Section 7.07), (B) the
Company and its Subsidiaries are in Pro Forma Compliance (determined as of the
date of such Investment) with the Financial Covenants and, with respect to any
such Investment in an aggregate amount in excess of an amount equal to
$100,000,000, no later than five (5) Business Days prior to the proposed date of
making such Investment, the Company shall have delivered to the Administrative
Agent satisfactory written evidence demonstrating such compliance and (C) each
of the Loan Party


116 116

--------------------------------------------------------------------------------





Threshold and the Opinion Loan Party Threshold would continue to be satisfied as
if measured on the date of such Investment and after giving effect thereto and,
with respect to any such Investment in excess of an amount equal to $20,000,000,
no later than five (5) Business Days prior to the proposed date of making such
Investment, the Company shall have delivered to the Administrative Agent
satisfactory written evidence demonstrating such satisfaction of the Loan Party
Threshold and the Opinion Loan Party Threshold and (ii) such Acquisition has
been approved by the board of directors (or other equivalent governing body) of
the Person, or of the Person whose assets, are being acquired and is
“non-hostile”; and
(m)     crop-related grower advances with respect to fresh produce growers made
in the ordinary course of business and consistent with past practices of any
Borrower or any of its Subsidiaries, as the case may be.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c)    unsecured intercompany Indebtedness (i) owed by any Loan Party (other
than the Company) to another Loan Party, (ii) owed by any Loan Party to any
Non-Guarantor Subsidiary (provided that such Indebtedness shall be subordinated
to the Obligations in a manner reasonably satisfactory to the Administrative
Agent), (iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary and (iv) owed by any Non-Guarantor Subsidiary to any Loan Party to
the extent permitted pursuant to Section 7.02(k);
(d)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision


117 117

--------------------------------------------------------------------------------





exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed an
amount equal to $200,000,000;
(f)    secured Indebtedness not otherwise permitted by this Section 7.03;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed an amount equal to $50,000,000;
(g)    Indebtedness of (i) a Person existing at the time such Person became a
Subsidiary in connection with any Permitted Acquisition or (ii) the Company or
any Subsidiary assumed in connection with the purchase or other acquisition of
tangible property or tangible assets pursuant to a transaction permitted
pursuant to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Indebtedness was not incurred in connection with,
or in contemplation of, such Person becoming a Subsidiary or such purchase or
other acquisition, (B) neither the Company nor any Subsidiary (other than such
Person or the Person that acquires such tangible property or tangible assets)
shall have any liability or other obligation with respect to such Indebtedness
and (C) the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed an amount equal to $50,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that (x) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (y) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(h)    [Intentionally deleted];Reserved];
(i)    unsecured Indebtedness of the Company or any of its Subsidiaries;
provided that (i) in the case of each incurrence of any such Indebtedness, (A)
no Default shall have occurred and be continuing or would be caused by such
incurrence and (B) the Company and its Subsidiaries are in Pro Forma Compliance
(determined as of the date of such Investment) with the Financial Covenants and,
with respect to any such Indebtedness in an aggregate principal amount in excess
of an amount equal to $100,000,000, no later than five (5) Business Days prior
to the proposed date of incurring such Indebtedness, the Company shall have
delivered to the Administrative Agent satisfactory written evidence
demonstrating such compliance, (ii) no such Indebtedness shall mature or have


118 118

--------------------------------------------------------------------------------





any required repayment or prepayment of principal, amortization, mandatory
redemption or sinking fund obligation (other than customary mandatory repayment
or offers to purchase in connection with a change in control or asset sale that
requires payment in full of the Obligations), in each case, prior to the date
that is six (6) months after the Maturity Date, (iii) no such Indebtedness shall
be cross-defaulted to the Indebtedness under the Loan Documents (although such
Indebtedness may be cross-accelerated to the Indebtedness under the Loan
Documents) and (iv) no such Indebtedness shall have events of default or
financial covenants that are more restrictive or burdensome than the covenants
set forth in the Loan Documents;
(j)    unsecured Guarantees by any Subsidiary of the Company in respect of
Indebtedness of the Company permitted under clause (i) above; provided that (A)
no Guarantee of such Indebtedness shall be permitted unless such guaranteeing
party shall have also provided a Guarantee of the Guaranteed Obligations on the
terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations provided by the Subsidiary Guarantors on terms at
least as favorable to the Guaranteed Parties as those contained in the
subordination of such Indebtedness;
(k)    other direct and indirect Guarantees (other than the Guarantees referred
to in clause (j) above) of Indebtedness of other Persons not to exceed an amount
equal to $50,000,000 in the aggregate; and
(l)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.
Notwithstanding anything in this Section 7.03 to the contrary, no Trademark
Subsidiary will, nor shall the Company or any of its Subsidiaries permit or
cause any Trademark Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness under the Loan Documents to which it is a
party).


7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that:
(a)    the Company may be a party to a merger or consolidation (including by
means of a scheme of arrangement) with one or more newly formed “shell entities”
for the purposes of (i) changing its jurisdiction of organization or
incorporation as permitted by Section 6.05 and/or (ii) becoming a wholly-owned
Subsidiary of a holding company organized in another jurisdiction if,
immediately following such merger or consolidation, all of the outstanding
shares of such holding company are owned (in substantially the same percentages)
by the Persons who had been shareholders of the Company immediately prior to
such merger or consolidation, so long as in either case (A) no Default then
exists or is caused thereby, (B) in the reasonable determination of the
Administrative Agent, such merger or consolidation does not have an adverse
impact on any Lien securing the Guaranteed Obligations, the perfection or
priority of any such Lien, any obligation of the Company under Section 6.12, any
Guaranteed Obligation, or any other right or remedy provided to the
Administrative Agent under any Loan Document, (C) if the Company (x) is not the
surviving


119 119

--------------------------------------------------------------------------------





Person of any such merger or (y) is a party to any such consolidation, the
surviving Person of such merger or Person formed by such consolidation, as the
case may be (such Person, the “Successor Entity”), shall assume, in a manner
reasonably satisfactory to the Administrative Agent, the obligations of the
Company under the Loan Documents to which the Company was a party, (D) unless
otherwise agreed to by the Administrative Agent and all of the Lenders in
writing, the jurisdiction of organization or incorporation of the Company (if it
is the surviving Person) or the Successor Entity, as the case may be, is neither
(x) one in which any Lender or the L/C Issuer is under applicable Law prohibited
from or restricted in making Loans or issuing Letters of Credit at such time nor
(y) a Designated Jurisdiction, and (E) the Administrative Agent receives at
least 30 days’ (or such shorter period approved by the Administrative Agent)
prior written notice of such event, and upon the effectiveness thereof, all
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, that it may reasonably request to continue to receive
the same benefits of the Loan Documents immediately prior to such change; and
(b)    any direct or indirect Subsidiary of the Company may merge into or
consolidate with the Company or any other Subsidiary (direct or indirect) of the
Company, but only if, in the case of this clause (b):
(i)    except as permitted by clause (a) above, in the case of any such merger
or consolidation of a wholly-owned Subsidiary of any Borrower and any other
Subsidiary, the Person surviving such merger or formed by such consolidation
shall be a wholly-owned Subsidiary of such Borrower;
(ii)    except as permitted by clause (a) above, in the case of any such merger
or consolidation of any other Subsidiary of a Borrower, the Person surviving
such merger or formed by such consolidation shall be a Subsidiary of such
Borrower;
(iii)    if the Company is a party to any such merger or consolidation, the
Company shall be the continuing or surviving Person; and
(iv)    except in the case of the foregoing clause (iii), if a Subsidiary
Guarantor is a party to any such merger or consolidation, a Subsidiary Guarantor
shall be the continuing or surviving Person unless following such merger or
consolidation the Company and its Subsidiaries would continue to be in
compliance with each of the Loan Party Threshold and the Opinion Loan Party
Threshold;
provided, however, that (x) in each case, immediately after giving effect
thereto, no event shall occur and be continuing that constitutes a Default and
the Administrative Agent shall have received written notice of any such merger
or consolidation pursuant to this clause (b) not later than 30 days (or such
shorter period as may be reasonably acceptable to the Administrative Agent)
prior to the effectiveness thereof if such merger or consolidation involves a
Loan Party and (y) unless otherwise agreed to by the Administrative Agent and
all of the Lenders in writing, in no event shall any merger or consolidation be
permitted if the result of such merger of consolidation would be that the
jurisdiction of organization or incorporation of any Borrower is either (x) one
in which any Lender


120 120

--------------------------------------------------------------------------------





or the L/C Issuer is under applicable Law prohibited from or restricted in
making Loans or issuing Letters of Credit at such time or (y) a Designated
Jurisdiction. The Company shall not, and shall not permit any Subsidiary to,
liquidate or dissolve itself or otherwise wind up its business, except any
Subsidiary may liquidate or dissolve if all of its assets are transferred to the
Company or another Subsidiary in compliance with Section 7.02(e)-(g) (provided
the Administrative Agent receives at least 30 days’ prior written notice if such
Subsidiary is a Loan Party).
 
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, aged or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions permitted by Section 7.04;
(d)    Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that (i) if the transferor of such property is
a Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor, (ii) if such property was subject to a Lien under any
Collateral Document prior to such transfer it remains subject to an enforceable
first priority (subject to Liens permitted under Section 7.01) perfected Lien
under a Security Document after such transfer, (iii) at the time of each such
Disposition, the Opinion Loan Party Threshold would continue to be satisfied as
if measured on the date of such Disposition and after giving effect thereto and
(iviii) with respect to any such Disposition of property with an aggregate book
value in excess of an amount equal to $20,000,000, no later than five (5)
Business Days prior to the proposed date of making such Disposition, the Company
shall have delivered to the Administrative Agent satisfactory written evidence
demonstrating such satisfaction of the Opinion Loan Party Threshold; and
(e)    Dispositions by the Company or any Subsidiary not otherwise permitted by
this Section 7.05; provided that at the time of such Disposition, (i) no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (e) (after giving effect
to such Disposition) after the Closing Date shall not exceed an amount equal to
5% of Consolidated Tangible Assets determined on the date of such Disposition,
(iii) at the time of each such Disposition, each of the Loan Party Threshold and
the Opinion Loan Party Threshold would continue to be satisfied as if measured
on the date of such Disposition and after giving effect thereto and (iv) with
respect to any such Disposition of property with an aggregate book value in
excess of an amount equal to $20,000,000, no later than five (5) Business Days
prior to the proposed date of making such Disposition, the Company shall have
delivered to the Administrative Agent satisfactory written evidence
demonstrating such satisfaction of the Loan Party Threshold and the Opinion Loan
Party Threshold;
provided, however, that any Disposition pursuant to clauses (a), (b) or (e)
shall be for fair market value.


121 121

--------------------------------------------------------------------------------





7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Subsidiary may make Restricted Payments to the Borrowers, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;
(d)    the Company may declare or pay cash dividends to its stockholders so long
as (i) the aggregate amount of cash dividends declared or paid in any fiscal
year pursuant to this clause (d) does not exceed an amount equal to 50% of the
Consolidated Net Income for the immediately preceding fiscal year or (ii) at the
time such dividend is declared or paid, as the case may be, the Consolidated
Leverage Ratio (determined as of the date of such declaration or payment, as the
case may be, after giving Pro Forma Effect to any Indebtedness incurred in
connection therewith and after giving Pro Forma Effect to each other Specified
Transaction that has occurred since the first day of the most recently ended
Measurement Period for which financial statements are available) is less than
3.25 to 1.00; and
(e)    the Company may purchase, redeem or otherwise acquire for cash Equity
Interests issued by it so long as (i) the aggregate amount of purchases,
redemptions and acquisitions made pursuant to this clause (e)(i) after the
Closing Date does not exceed an amount equal to $300,000,000 or (ii) at the time
such purchase, redemption or acquisition is made the Consolidated Leverage Ratio
(determined as of the date of such purchase, redemption or acquisition after
giving Pro Forma Effect to any Indebtedness incurred in connection therewith and
after giving Pro Forma Effect to each other Specified Transaction that has
occurred since the first day of the most recently ended Measurement Period for
which financial statements are available) is less than 3.25 to 1.00 (for the
sake of clarity, purchases, redemptions or acquisitions made pursuant to this
clause (e)(ii) shall not count against the allowance under clause (e)(i)).
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be


122 122

--------------------------------------------------------------------------------





obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Company and/or its wholly-owned Subsidiaries not otherwise prohibited by this
Agreement, (ii) Restricted Payments permitted to be made or paid pursuant to
this Agreement, (iii) payment of employees, consultants, officers and directors
in accordance with past practices or as approved by the board of directors or
comparable governing body of the Company or any Subsidiary, (iv) indemnification
agreements between the Company or any Subsidiary and its officers, directors and
certain other employees relating to such Person’s service or employment, as
applicable, and (v) payments or loans (or cancellation of loans) to employees,
consultants, officers and directors of the Company or any Subsidiary and
employment agreements, stock option plans and other compensatory arrangements
with such employees, consultants, officers and directors not otherwise
prohibited by the terms hereof.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to any Borrower or any Subsidiary
Guarantor or to otherwise transfer property to any Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of any Borrower
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of (A) Indebtedness permitted under Section 7.03(e), (f) or (g)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness and so long as the Contractual Obligation
evidencing such Indebtedness does not prohibit any Liens securing or Guarantees
of the Guaranteed Obligations or (B) Indebtedness permitted under Section
7.03(i) so long as the Contractual Obligation evidencing such Indebtedness does
not prohibit any Liens securing or Guarantees of the Guaranteed Obligations or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 2.25 to 1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four consecutive fiscal quarters of the Company to
be greater than 3.50 to 1.00; provided that if at any time during any fiscal
quarter the Consolidated Leverage Ratio is greater than 3.50 to 1.00 and a
Permitted Acquisition involving aggregate cash consideration (including assumed
Indebtedness) of an amount equal to $100,000,000 or more has been consummated
within such fiscal quarter (a fiscal quarter in which such conditions are
satisfied, a “Trigger Quarter”),


123 123

--------------------------------------------------------------------------------





then the Consolidated Leverage Ratio may be greater than 3.50 to 1.00 but shall
not exceed 4.00 to 1.00 at any time during such Trigger Quarter and the next
succeeding three fiscal quarters (such period, an “Acquisition Compliance
Period”); provided, further, that, following the occurrence of a Trigger
Quarter, no subsequent Trigger Quarter may occur (and no further Acquisition
Compliance Period may commence) until the Consolidated Leverage Ratio has been
less than or equal to 3.50 to 1.00 at all times during a fiscal quarter
following the occurrence of the Trigger Quarter that began the most recent
Acquisition Compliance Period.
7.12    Sanctions. Permit any Loan or Letter of Credit or the proceeds of any
Loan or Letter of Credit, directly or indirectly, (a) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction, except as permitted by the applicable laws of the United States
under an OFAC license with respect to the provision of food; (b) to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, except as
permitted by the applicable laws of the United States under an OFAC license with
respect to the provision of food; or (c) to be used in any other manner that
will result in any violation by any Person (including any Lender, the Arranger,
the Administrative Agent, the L/C Issuer or the Swing Line Lender) of any
Sanctions.
7.13    Amendments of Organization Documents. Amend any of its Organization
Documents, except as permitted by Sections 6.05 and 7.04.
7.14    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP and except that, upon not less
than thirty (30) days prior written notice to the Administrative Agent, the
Company and its Subsidiaries may change to IFRS, or (b) fiscal year.
7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b).
7.16    Amendment, Etc. of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.03(b).
7.17    Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, and (e) activities incidental to the businesses or
activities described in clauses (a) through (d) of this Section.


124 124

--------------------------------------------------------------------------------





7.18    Anti-Corruption Laws. Directly or indirectly, use any Credit Extension
or the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977 the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.19, 6.20, 6.21 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early


125 125

--------------------------------------------------------------------------------





Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. (i) Any Loan Party or (ii) any Subsidiary
which individually, or any group of Subsidiaries which collectively, owns 10% or
more of the Consolidated Total Assets as of the last day of the most recently
ended fiscal quarter for which financial statements are available institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person or such Persons and the appointment continues undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or Persons or to all or any material part of its
property is instituted without the consent of such Person or Persons and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) (A) Any Loan Party or (B) any
Subsidiary which individually, or any group of Subsidiaries which collectively,
owns 10% or more of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter for which financial statements are available
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person or group of such Persons and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against (i) any Loan Party or (ii) any
Subsidiary which individually, or any group of Subsidiaries which collectively,
owns 10% or more of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter for which financial statements are available (A)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (1) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (2)
there is a period of 10 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or


126 126

--------------------------------------------------------------------------------





(i)    ERISA/Employee Benefit Plans. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount or (iii) the Company or any Subsidiary fails to pay, fund, contribute to,
or otherwise fails to maintain (including, but not limited to, by termination
thereof or withdrawal therefrom), or ceases any obligation in connection with,
any Foreign Plan or Foreign Government Scheme or Arrangement, to the extent such
failure results or would be expected to result in payment from, demand to or
lien on the assets of, one or more Loan Parties in an aggregate amount in excess
of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
(k)    Change of Control. There occurs any Change of Control;
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on the Collateral purported to be covered thereby;
or[Reserved].
(m)    Trademark Licenses. (i) Any Trademark License shall at any time and for
any reason be suspended, revoked or otherwise terminated prior to the scheduled
termination thereof, or shall otherwise cease to be in full force and effect or
(ii) the right of any Loan Party to use the Trademark pursuant to the Trademark
Licenses to which such Loan Party is a party shall at any time be suspended,
revoked or otherwise terminated or, in the sole judgment of the Lenders,
materially impaired.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan


127 127

--------------------------------------------------------------------------------





Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or under any other Debtor Relief Law, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Guaranteed Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Guaranteed Obligations arising under
the Loan Documents constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
Second, to payment of that portion of the Guaranteed Obligations arising under
the Loan Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Guaranteed Obligations then
owing under Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements and to Cash Collateralize (which


128 128

--------------------------------------------------------------------------------





shall be provided to the Administrative Agent for the account of the L/C Issuer)
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the Company
pursuant to Sections 2.03 and 2.16, ratably among the Lenders, the L/C Issuer,
the Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Guaranteed Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Guaranteed Obligations otherwise set forth above in this Section.
Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Hedge Agreements and Guaranteed Cash Management Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Hedge Bank or Cash Management Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and no Borrower shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or


129 129

--------------------------------------------------------------------------------





express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Cash Collateral granted by any of the Loan
Parties to secure any of the Guaranteed Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Cash Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law,


130 130

--------------------------------------------------------------------------------





including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrowing Agent, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company),


131 131

--------------------------------------------------------------------------------





independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


132 132

--------------------------------------------------------------------------------





9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation or Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrowing Agent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowing
Agent and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except


133 133

--------------------------------------------------------------------------------





for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑ agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative


134 134

--------------------------------------------------------------------------------





Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the documentation agent(s), syndication agent(s), book manager(s) or
lead arranger(s) listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations (other than those arising under Guaranteed Hedge
Agreements or Guaranteed Cash Management Agreements) that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


135 135

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Borrowers and the Guaranteed Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to (a)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code of the United States,
including under Section 363 of the Bankruptcy Code of the United States or any
similar Laws in any other jurisdictions to which a Loan Party is subject, or (b)
credit bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Guaranteed Obligations owed to the Guaranteed Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Guaranteed Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not unduly delay the ability of the
Administrative Agent to credit bid and purchase at such sale or other
disposition of the Collateral and, if such claims cannot be estimated without
unduly delaying the ability of the Administrative Agent to credit bid, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the asset or assets purchased by means of such credit bid) and the Guaranteed
Parties whose Guaranteed Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Guaranteed Obligations
credit bid in relation to the aggregate amount of Guaranteed Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase).
Except as provided above and otherwise expressly provided for herein or in the
other Collateral Documents, the Administrative Agent will not execute and
deliver a release of any Lien on any Collateral. Upon request by the
Administrative Agent or the Borrowing Agent at any time, the Guaranteed Parties
will confirm in writing the Administrative Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 9.09.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacity as a potential Hedge Bank and a potential Cash Management Bank) and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, (iii) pursuant to Section
6.12(e), (iv) in connection with the release of any Subsidiary Guarantor
pursuant


136 136

--------------------------------------------------------------------------------





to Section 9.10(c) or (v) if approved, authorized or ratified in writing by the
Required Lenders in accordance with Section 10.01;[Reserved]
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and[Reserved]
(c)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty to which it is a party if (i) such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or (ii) the Company
shall have delivered to the Administrative Agent satisfactory written evidence
demonstrating that after giving effect to such release the Loan Party Threshold
and the Opinion Loan Party Threshold would continue to be satisfied; provided
that, in the case of this clause (ii), no such release shall be made (A) if a
Default exists, (B) with respect to any Subsidiary that is a Designated Borrower
unless such Subsidiary’s status as a Designated Borrower is permitted to be
terminated by Section 2.14(e), (C) unless such release is for business planning
purposes reasonably acceptable to the Administrative Agent and (D) if after
giving effect to such release, more than five (5) releases shall have been made
pursuant to this clause (ii) since the Closing Date.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Company’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty to which it is a party, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
9.11    Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements.
Except as otherwise expressly set forth herein, no Hedge Bank or Cash Management
Bank that obtains the benefit of the provisions of Section 8.03, any Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of any Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case,


137 137

--------------------------------------------------------------------------------





only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Guaranteed Obligations arising
under Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Guaranteed Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Hedge Agreements and Guaranteed Cash
Management Agreements in the case of a Facility Termination Date.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;


138 138

--------------------------------------------------------------------------------





(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
(h)    release all or substantially all of the Collateral (if any) in any
transaction or series of related transactions, without the written consent of
each Lender, except to the extent the release is permitted pursuant to Section
9.10 (in which case such release may be made by the Administrative Agent acting
alone) or Section 2.16(d) (in which case such release may be made by the
Administrative Agent acting alone or the Administrative Agent and the L/C Issuer
acting together, as the case may be); or
(i)    release the Company from the Company Guaranty or all or substantially all
of the value of the Subsidiary Guaranties without the written consent of each
Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
each of the Fee Letter and any other letter agreement between or among the Swing
Line Lender, the L/C Issuer and the Company regarding interest, fees or other
amounts payable hereunder may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices


139 139

--------------------------------------------------------------------------------





and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrowing Agent may each, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.


140 140

--------------------------------------------------------------------------------





(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile umber and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Company
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any


141 141

--------------------------------------------------------------------------------





Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements


142 142

--------------------------------------------------------------------------------





of any counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Person
(including any Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative


143 143

--------------------------------------------------------------------------------





Agent (or any such sub-agent), the L/C Issuer, the Swing Line Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived


144 144

--------------------------------------------------------------------------------





and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect


145 145

--------------------------------------------------------------------------------





to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowing Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an


146 146

--------------------------------------------------------------------------------





aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register


147 147

--------------------------------------------------------------------------------





shall be available for inspection by each of the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Except as otherwise provided in Section 10.06(g), any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under subsection (b) of this Section and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity


148 148

--------------------------------------------------------------------------------





of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (A) upon 30 days’ notice to the Borrowing Agent
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowing Agent, resign as Swing Line Lender, and (ii) if at any time any other
Lender acting as an L/C Issuer assigns all of its Commitment and Loans pursuant
to subsection (b) above, such Lender may, upon 30 days’ notice to the Borrowing
Agent and the Lenders, resign as an L/C Issuer. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be, or any other Lender as an L/C Issuer. If Bank
of America or any other Lender resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or such
other retiring


149 149

--------------------------------------------------------------------------------





L/C Issuer, as the case may be, to effectively assume the obligations of Bank of
America or such other retiring L/C Issuer, as the case may be, with respect to
such Letters of Credit.
(g)    Voting Participants. Notwithstanding anything in Section 10.06(d) to the
contrary, any Farm Credit Lender (as defined below) that (i) has purchased a
participation in a principal amount of $10,000,000 or more on or after the
Closing Date, (ii) is, by written notice to the Borrowing Agent and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender (including any existing Voting Participant (as defined below)) as
being entitled to be accorded the rights of a Voting Participant hereunder and
(iii) receives the prior written consent of the Borrowing Agent and the
Administrative Agent, which consent, in each case, shall not be unreasonably
withheld, delayed or conditioned, to become a Voting Participant (such consent
to be required only to the extent and under the circumstances it would be
required if such Voting Participant were to become a Lender pursuant to an
assignment in accordance with Section 10.06(b)) (any Farm Credit Lender so
designated and consented to being called a “Voting Participant”), shall be
entitled to vote for so long as such Farm Credit Lender owns such participation
and notwithstanding any subparticipation by such Farm Credit Lender (and the
voting rights of the selling Lender (including any existing Voting Participant)
shall be correspondingly reduced), on a dollar for dollar basis, as if such
participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption Agreement and (y) state
the dollar amount of the participation purchased in its Commitment or any or all
of its Loans. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 2.01 on the Closing Date shall be deemed a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrowing Agent or the Administrative
Agent. The selling Lender (including any existing Voting Participant) and the
purchasing Voting Participant shall notify the Administrative Agent and the
Borrowing Agent within three (3) Business Days’ of any termination of, or
reduction or increase in the amount of, such participation. The Borrowing Agent
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph. The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant that is
not a Farm Credit Lender. As used herein, “Farm Credit Lender” means a lending
institution organized and existing pursuant to the provisions of the Farm Credit
Act of 1971 and under the regulation of the Farm Credit Administration.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National


150 150

--------------------------------------------------------------------------------





Association of Insurance Commissioners); provided that in the case of any such
disclosure made pursuant to this clause (b), the disclosing party shall provide
the Borrowing Agent with prompt written notice of any such request or
requirement (if such notice is permitted) so that the Loan Parties or its
related entities may seek a preliminary or other protective order or other
appropriate remedy, except that no such notice shall be required in connection
with customary examinations of a Lender by its regulators, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that in the case of any such disclosure made pursuant to this
clause (c), the disclosing party shall provide the Borrowing Agent with prompt
written notice of any such request or requirement (if such notice is permitted)
so that the Loan Parties or its related entities may seek a preliminary or other
protective order or other appropriate remedy, except that no such notice shall
be required in connection with customary examinations of a Lender by its
regulators, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating a Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or the
Borrowing Agent or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-


151 151

--------------------------------------------------------------------------------





public information and (c) it will handle such material non-public information
in accordance with applicable Law, including United States Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Guaranteed Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrowing Agent and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute


152 152

--------------------------------------------------------------------------------





an original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent, the Swing
Line Lender or the L/C Issuer, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If any Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:


153 153

--------------------------------------------------------------------------------





(a)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in Section
10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR


154 154

--------------------------------------------------------------------------------





ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER


155 155

--------------------------------------------------------------------------------





LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to such Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arranger has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby;
provided that it is acknowledged and agreed that such waiver and release does
not apply to claims relating to the Administrative Agent’s administrative duties
and obligations that are expressly set forth herein; provided further that
nothing contained herein shall limit the Administrative Agent’s rights under
Section 10.04.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless


156 156

--------------------------------------------------------------------------------





expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
10.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    Keepwell. Each Borrower that is a Qualified ECP Guarantor, at the time
this Agreement or the Subsidiary Guaranty entered into by any Specified Loan
Party becomes effective with regard to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to any Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents (including the Subsidiary Guaranty) to
which it is a party


157 157

--------------------------------------------------------------------------------





in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Borrower’s obligations and undertakings under this Section 10.20 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Borrower that
is a Qualified ECP Guarantor under this Section 10.20 shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Borrower intends this Section 10.20 to constitute, and this Section
10.20 shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.
10.21    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.22    Lender ERISA Status.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


158 158

--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:
(i)    none of the Administrative Agent, and the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans,


159 159

--------------------------------------------------------------------------------





the Letters of Credit, the Commitments and this Agreement is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, and the Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(vi)    The Administrative Agent, and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
[Signature pages follow.]




160 160

--------------------------------------------------------------------------------






ANNEX B
TO
AMENDMENT NO. 1 OF CREDIT AGREEMENT




Schedule 1.01C to the Credit Agreement


See attached.


Schedule 2.01 to Credit Agreement


See attached.









--------------------------------------------------------------------------------







SCHEDULE 1.01C


EXISTING LETTERS OF CREDIT


LC Number
Amount
Expiry Date
Beneficiary
3082342
USD $50,000.00
12-31-18
Arrowood Indemnity Company
3082341
USD $2,940,000.00
12-31-18
The Travelers Indemnity Company
3091478
USD $2,050,000.00
12-31-18
Zurich American Insurance Company








--------------------------------------------------------------------------------







SCHEDULE 2.01


COMMITMENTS AND
APPLICABLE PERCENTAGES


Lender
 
Commitment
 
Applicable Percentage
Bank of America, N.A.
 
$170,000,000
 
15.45454546
%
U.S. Bank National Association
 
$110,000,000
 
10.00000000
%
TD Bank, N.A.
 
$95,000,000
 
8.63636364
%
Wells Fargo Bank, National Association
 
$85,000,000
 
7.72727273
%
Cooperatieve Rabobank U.A., New York Branch (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch)
 
$75,000,000
 
6.81818182
%
FCS Commercial Finance Group, for AgCountry Farm Credit Services, PCA (successor
by merger to United FCS, PCA, d/b/a FCS Commercial Finance Group)
 
$67,500,000
 
6.13636364
%
AGFirst Farm Credit Bank
 
$65,000,000
 
5.90909091
%
CoBank, ACB(1)
 
$167,500,000
 
15.22727273
%
Farm Credit Services of America, PCA
 
$55,000,000
 
5.00000000
%
Greenstone Farm Credit Services, ACA
 
$55,000,000
 
5.00000000
%
SunTrust Bank
 
$55,000,000
 
5.00000000
%
JPMorgan Chase Bank, N.A.
 
$50,000,000
 
4.54545455
%
Regions Bank
 
$50,000,000
 
4.54545455
%
Total
 
$1,100,000,000
 
100.00000000
%
 
 
 
 
 
 
 
 
 
 
(1) Includes Voting Participants’ Commitments and Applicable Percentages:
 
 
Voting Participant
 
Commitment
 
Applicable Percentage
Competitor Financial FLCA
(f/k/a 1st Farm Credit Services)
 
55,000,000
 
5.00000000
%
Farm Credit Bank of Texas
 
$55,000,000
 
5.00000000
%






